Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 1 of 254. PageID #: 32308



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



IN RE NATIONAL PRESCRIPTION                        MDL No. 2804
OPIATE LITIGATION
                                                   Case No. 17-md-2804
This document relates to:
The County of Summit, Ohio, et al. v. Purdue       Hon. Dan Aaron Polster
Pharma, et al.
Case No. 18-op-45090




 ANSWER AND AFFIRMATIVE DEFENSES OF PURDUE PHARMA L.P.; PURDUE
      PHARMA INC.; AND THE PURDUE FREDERICK COMPANY INC.




                                               1
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 2 of 254. PageID #: 32309



       Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company

Inc. (collectively, “Purdue”) respectfully submit this Answer and Affirmative Defenses

(“Answer”) to Plaintiffs’ Corrected Second Amended Complaint (“Complaint”).

                                 PRELIMINARY STATEMENT

       The following matters are incorporated by reference into Purdue’s responses to each

paragraph of the Complaint.

       A.      Purdue is submitting this Answer only on behalf of itself. Where allegations are

made against “Defendants” as a group, however described, Purdue’s responses only apply to itself.

       B.      The Complaint contains purported references to documents and third-party

publications and statements that have often need excerpted, paraphrased, characterized, and

otherwise taken out of context. These documents and third-party publications and statements

should be considered, if at all, in context and in unmodified form, and Purdue respectfully refers

the Court to the respective documents for their accurate and complete contents.

       C.      Except as otherwise expressly stated herein, Purdue expressly denies each and

every allegation contained in the Complaint, including without limitation any allegations contained

in the preamble, unnumbered paragraphs, headings, subheadings, table of contents, and footnotes

of the Complaint, and specifically denies any liability to Plaintiffs.

       D.      Purdue preserves the right to seek to amend and supplement its answer as may be

appropriate or necessary.

                        RESPONSE TO PLAINTIFFS’ COMPLAINT

To the extent that the titles, headings, subheadings, paragraphs, and footnotes of the Complaint are

intended to be allegations directed to Purdue, they are, unless specifically admitted, denied.




                                                  2
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 3 of 254. PageID #: 32310



   1. The allegations of Paragraph 1 consist of argument and legal conclusions that are

incomplete, vague, and overly broad with respect to governing legal requirements, to which no

response is required. Purdue denies the allegations in this paragraph to the extent they are directed

at Purdue and lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 1 as they relate to other Defendants and therefore denies those allegations.

                RESPONSE TO SECTION ENTITLED “INTRODUCTION”

   2. The allegations in Paragraph 2 are not directed at Purdue and therefore require no response

from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 2 and therefore denies

them.

   3. Purdue denies each and every allegation in Paragraph 3 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

3 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

   4. The allegations in Paragraph 4 are not directed at Purdue and therefore require no response

from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 4 and therefore denies

them.

        5.     The allegations in Paragraph 5 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 5 and therefore denies

them.



                                                 3
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 4 of 254. PageID #: 32311



        6.     The allegations in Paragraph 6 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 6 and therefore denies

them.

        7.     The allegations in Paragraph 7 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 7 and therefore denies

them.

        8.     The allegations in Paragraph 8 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 8 and therefore denies

them.

        9.     Purdue denies each and every allegation in Paragraph 9 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

9 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

        10.    Purdue denies each and every allegation in Paragraph 10 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

10 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.




                                                 4
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 5 of 254. PageID #: 32312



       11.     Purdue admits only that its FDA-approved prescription opioids have certain well-

known and disclosed risks and benefits that are set forth in the FDA-approved full prescribing

information, which speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize

it. Purdue denies the remaining allegations in Paragraph 11 as to itself. Purdue lacks knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 11 as they

relate to other Defendants and therefore denies those allegations.

       12.     . Purdue denies the allegations in Paragraph 12 as to itself, except that Purdue

admits only that Paragraph 12 purports to refer to uncited sales figures, and to the extent these

figures are based on written documents, they speak for themselves, but Purdue denies any attempt

by Plaintiffs to paraphrase or characterize them. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations of Paragraph 12 as they relate to other Defendants

and therefore denies those allegations.

       13.     Purdue denies each and every allegation in Paragraph 13 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

13 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       14.     Purdue denies each and every allegation in Paragraph 14 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

14 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.




                                                  5
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 6 of 254. PageID #: 32313



        15.    Purdue denies each and every allegation in Paragraph 15 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

15 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

        16.    The allegations in Paragraph 16 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 16 and therefore denies

them.

        17.    Purdue denies each and every allegation in Paragraph 17 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

17 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

        18.    Purdue denies each and every allegation in Paragraph 18 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

18 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

        19.    Purdue denies each and every allegation in Paragraph 19 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a statement by the director of the Center

for Disease Control (“CDC”) and a TIDE RX article, which speak for themselves, but denies any

attempt by Plaintiffs to characterize them. Purdue lacks knowledge or information sufficient to



                                                 6
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 7 of 254. PageID #: 32314



form a belief as to the truth of the allegations of Paragraph 19 as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       20.     Purdue denies each and every allegation in Paragraph 20 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

20 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       21.     Purdue denies each and every allegation in the first and last sentences of Paragraph

21 as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of these sentences in Paragraph 21 as they relate to other Defendants and

therefore denies those allegations. The second and third sentences of Paragraph 21 consist of legal

conclusions to which no response is required. To the extent that the allegations are not directed at

Purdue, no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       22.     Purdue denies each and every allegation in Paragraph 22 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

22 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       23.     The allegations in Paragraph 23 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information



                                                  7
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 8 of 254. PageID #: 32315



sufficient to form a belief as to the truth of the allegations of Paragraph 23 and therefore denies

them.

         24.   Purdue denies the allegations of Paragraph 24 as conclusions of law to which no

response is required. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent a response is required, Purdue denies these allegations.

        RESPONSE TO THE SECTION ENTITLED “JURISDICTION AND VENUE”

         25.   Purdue denies the allegations of Paragraph 25 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 25.

         26.   Purdue denies the allegations of Paragraph 26 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 26.

         27.   Purdue denies the allegations of Paragraph 27 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 27.

                    RESPONSE TO SECTION ENTITLED “PARTIES”

                   RESPONSE TO SECTION ENTITLED “PLAINTIFFS”

         28.   The allegations in Paragraph 28 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 28 and therefore denies

them.

         29.   The allegations in Paragraph 29 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information



                                                 8
 Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 9 of 254. PageID #: 32316



sufficient to form a belief as to the truth of the allegations of Paragraph 29 and therefore denies

them.

        30.    The allegations in Paragraph 30 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 30 and therefore denies

them.

        31.    The allegations in Paragraph 31 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 31 and therefore denies

them.

        32.    The allegations in Paragraph 32 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 32 and therefore denies

them.

        33.    The allegations in Paragraph 33 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 33 and therefore denies

them.

        34.    The allegations in Paragraph 34 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 34 and therefore denies

them.




                                                9
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 10 of 254. PageID #: 32317



        35.    The allegations in Paragraph 35 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 35 and therefore denies

them.

        36.    The allegations in Paragraph 36 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 36 and therefore denies

them.

        37.    The allegations in Paragraph 37 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 37 and therefore denies

them.

        38.    The allegations in Paragraph 38 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 38 and therefore denies

them.

        39.    The allegations in Paragraph 39 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 39 and therefore denies

them.

        40.    The allegations in Paragraph 40 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information




                                                10
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 11 of 254. PageID #: 32318



sufficient to form a belief as to the truth of the allegations of Paragraph 40 and therefore denies

them.

        41.    The allegations in Paragraph 41 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 41 and therefore denies

them.

        42.    The allegations in Paragraph 42 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 42 and therefore denies

them.

        43.    The allegations in Paragraph 43 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 43 and therefore denies

them.

        44.    The allegations in Paragraph 44 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 44 and therefore denies

them.

        45.    The allegations in Paragraph 45 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 45 and therefore denies

them.




                                                11
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 12 of 254. PageID #: 32319



        46.    The allegations in Paragraph 46 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 46 and therefore denies

them.

        47.    The allegations in Paragraph 47 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 47 and therefore denies

them.

        48.    The allegations in Paragraph 48 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 48 and therefore denies

them.

        49.    The allegations in Paragraph 49 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 49 and therefore denies

them.

        50.    The allegations in Paragraph 50 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 50 and therefore denies

them.

        51.    The allegations in Paragraph 51 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information




                                                12
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 13 of 254. PageID #: 32320



sufficient to form a belief as to the truth of the allegations of Paragraph 51 and therefore denies

them.

        52.    The allegations in Paragraph 52 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 52 and therefore denies

them.

        53.    The allegations in Paragraph 53 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 53 and therefore denies

them.

        54.    The allegations in Paragraph 54 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 54 and therefore denies

them.

        55.    The allegations in Paragraph 55 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 55 and therefore denies

them.

        56.    The allegations in Paragraph 56 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 56 and therefore denies

them.




                                                13
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 14 of 254. PageID #: 32321



        57.    The allegations in Paragraph 57 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 57 and therefore denies

them.

        58.    The allegations in Paragraph 58 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 58 and therefore denies

them.

        59.    Purdue denies the allegations of Paragraph 59 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 59.

        60.    Purdue denies the allegations of Paragraph 60 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 60.

        61.    Purdue denies the allegations of Paragraph 61 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 61.

        62.    Purdue denies the allegations of Paragraph 62 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 62.




                                                14
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 15 of 254. PageID #: 32322



                  RESPONSE TO SECTION ENTITLED “DEFENDANTS”

       63.     Purdue denies the allegations of Paragraph 63 and subheading II.A., except that

Purdue admits only that certain of the Purdue defendants at relevant times were engaged in the

business of manufacturing, marketing, selling, or distributing certain opioid medications. Purdue

further admits only that its FDA-approved prescription opioids have certain well-known and

disclosed risks and benefits that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of the

first sentence of Paragraph 63 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations. Purdue denies the

allegations in the second sentence of Paragraph 63 as conclusions of law to which no response is

required.

       64.     Purdue admits only that Purdue Pharma L.P. is a Delaware limited partnership with

a principal place of business in Stamford, Connecticut, and that none of its partners have

citizenship in the State of Ohio.

       65.     Purdue admits only that Purdue Pharma Inc. is a New York corporation with a

principal place of business in Stamford, Connecticut.

       66.     Purdue admits only that The Purdue Frederick Company Inc. is a New York

corporation with a principal place of business in Stamford, Connecticut.

       67.     Purdue admits only that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing, marketing, selling, or distributing in the United States

OxyContin® (oxycodone hydrochloride controlled-release, FDA approved in 1995), MS Contin®



                                                 15
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 16 of 254. PageID #: 32323



(morphine sulphate controlled-release, FDA approved in 1987), Dilaudid® (hydromorphone

hydrochloride, FDA approved in 1984 as an injection and FDA approved in 1992 as an oral

solution and tablet), Dilaudid-HP® (hydromorphone hydrochloride, FDA approved in 1984), and

Butrans® (buprenorphine, FDA approved in 2010), and Hysingla ER® (hydroeodone bitrate, FDA

approved in 2014). Purdue also admits only that in 2014 the FDA approved Targiniq ER®

(oxyeodohe hydrochloride and naloxone hydrochloride). Purdue denies the remaining allegations

in Paragraph 67.

       68.      Purdue admits that it has provided certain grant support, consulting fees, and/or

other forms of financial support to physicians, including in Ohio. Purdue denies the remaining

allegations of Paragraph 68.

       69.      Purdue admits that OxyContin was approved by the FDA in 1995 and launched in

1996. Purdue also admits that Paragraph 69 purports to refer to uncited sales figures, which speak

for themselves, but denies any attempt by Plaintiffs to paraphrase or characterize them. Purdue

states that market share data concerning opioid analgesic medications speaks for itself and

Plaintiffs’ attempt to characterize that data is denied, and all other allegations are denied.

       70.      With respect to the first sentence of Paragraph 70, Purdue denies all allegations,

except that Purdue admits only that in 2007, The Purdue Frederick Company Inc. entered an

agreement with the United States Department of Justice, which speaks for itself, but denies any

attempt by Plaintiffs to paraphrase or characterize it. Purdue denies the remaining allegations of

Paragraph 70.

       71.      The allegations in Paragraph 71 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information




                                                  16
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 17 of 254. PageID #: 32324



sufficient to form a belief as to the truth of the allegations of Paragraph 71 and therefore denies

them.

        72.    The allegations in Paragraph 72 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 72 and therefore denies

them.

        73.    Plaintiffs have agreed to strike the entirety of Paragraph 73 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 73.

        74.    The allegations in Paragraph 74 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 74 and therefore denies

them.

        75.    The allegations in Paragraph 75 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 75 and therefore denies

them.

        76.    The allegations in Paragraph 76 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 76 and therefore denies

them.

        77.    The allegations in Paragraph 77 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information




                                                17
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 18 of 254. PageID #: 32325



sufficient to form a belief as to the truth of the allegations of Paragraph 77 and therefore denies

them.

        78.    The allegations in Paragraph 78 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 78 and therefore denies

them.

        79.    The allegations in Paragraph 79 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 79 and therefore denies

them.

        80.    The allegations in Paragraph 80 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 80 and therefore denies

them.

        81.    The allegations in Paragraph 81 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 81 and therefore denies

them.

        82.    The allegations in Paragraph 82 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 82 and therefore denies

them.




                                                18
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 19 of 254. PageID #: 32326



        83.    The allegations in Paragraph 83 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 83 and therefore denies

them.

        84.    The allegations in Paragraph 84 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 84 and therefore denies

them.

        85.    The allegations in Paragraph 85 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 85 and therefore denies

them.

        86.    The allegations in Paragraph 86 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 86 and therefore denies

them.

        87.    The allegations in Paragraph 87 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 87 and therefore denies

them.

        88.    The allegations in Paragraph 88 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information




                                                19
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 20 of 254. PageID #: 32327



sufficient to form a belief as to the truth of the allegations of Paragraph 88 and therefore denies

them.

        89.    The allegations in Paragraph 89 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 89 and therefore denies

them.

        90.    The allegations in Paragraph 90 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 90 and therefore denies

them.

        91.    The allegations in Paragraph 91 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 91 and therefore denies

them.

        92.    The allegations in Paragraph 92 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 92 and therefore denies

them.

        93.    The allegations in Paragraph 93 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 93 and therefore denies

them.




                                                20
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 21 of 254. PageID #: 32328



        94.    The allegations in Paragraph 94 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 94 and therefore denies

them.

        95.    The allegations in Paragraph 95 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 95 and therefore denies

them.

        96.    The allegations in Paragraph 96 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 96 and therefore denies

them.

        97.    The allegations in Paragraph 97 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 97 and therefore denies

them.

        98.    The allegations in Paragraph 98 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 98 and therefore denies

them.

        99.    The allegations in Paragraph 99 are not directed at Purdue and therefore require no

response from Purdue. To the extent a response is required, Purdue lacks knowledge or information




                                                21
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 22 of 254. PageID #: 32329



sufficient to form a belief as to the truth of the allegations of Paragraph 99 and therefore denies

them.

        100.   The allegations in Paragraph 100 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 100 and

therefore denies them.

        101.   The allegations in Paragraph 101 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 101 and

therefore denies them.

        102.   The allegations in Paragraph 102 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 102 and

therefore denies them.

        103.   The allegations in Paragraph 103 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 103 and

therefore denies them.

        104.   The allegations in Paragraph 104 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 104 and

therefore denies them.




                                                22
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 23 of 254. PageID #: 32330



       105.   The allegations in Paragraph 105 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 105 and

therefore denies them.

       106.   The allegations in Paragraph 106 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 106 and

therefore denies them.

       107.   The allegations in Paragraph 107 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 107 and

therefore denies them.

       108.   The allegations in Paragraph 108 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 108 and

therefore denies them.

       109.   The allegations in Paragraph 109 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 109 and

therefore denies them.

       110.   The allegations in Paragraph 110 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              23
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 24 of 254. PageID #: 32331



information sufficient to form a belief as to the truth of the allegations of Paragraph 110 and

therefore denies them.

       111.   The allegations in Paragraph 111 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 111 and

therefore denies them.

       112.   The allegations in Paragraph 112 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 112 and

therefore denies them.

       113.   The allegations in Paragraph 113 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 113 and

therefore denies them.

       114.   The allegations in Paragraph 114 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 114 and

therefore denies them.

       115.   The allegations in Paragraph 115 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 115 and

therefore denies them.




                                              24
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 25 of 254. PageID #: 32332



       116.   The allegations in Paragraph 116 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 116 and

therefore denies them.

       117.   The allegations in Paragraph 117 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 117 and

therefore denies them.

       118.   The allegations in Paragraph 118 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 118 and

therefore denies them.

       119.   The allegations in Paragraph 119 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 119 and

therefore denies them.

       120.   The allegations in Paragraph 120 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 120 and

therefore denies them.

       121.   The allegations in Paragraph 121 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              25
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 26 of 254. PageID #: 32333



information sufficient to form a belief as to the truth of the allegations of Paragraph 121 and

therefore denies them.

       122.   The allegations in Paragraph 122 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 122 and

therefore denies them.

       123.   The allegations in Paragraph 123 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 123 and

therefore denies them.

       124.   The allegations in Paragraph 124 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 124 and

therefore denies them.

       125.   The allegations in Paragraph 125 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 125 and

therefore denies them.

       126.   The allegations in Paragraph 126 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 126 and

therefore denies them.




                                              26
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 27 of 254. PageID #: 32334



       127.    The allegations in Paragraph 127 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 127 and

therefore denies them.

       128.    Purdue denies the allegations of Paragraph 128 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 128.

       129.    Purdue denies the allegations of Paragraph 129 and subheading II.C. as conclusions

of law to which no response is required. To the extent a response is required, Purdue denies each

and every allegations of Paragraph 129.

          RESPONSE TO SECTION ENTITLED “FACTUAL ALLEGATIONS”

   RESPONSE TO SECTION ENTITLED “I. FACTS COMMON TO ALL CLAIMS”

       130.    The allegations in Paragraph 130 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 130 and

therefore denies them.

       131.    The allegations in Paragraph 131 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 131 and

therefore denies them.

       132.    The allegations in Paragraph 132 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                27
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 28 of 254. PageID #: 32335



information sufficient to form a belief as to the truth of the allegations of Paragraph 132 and

therefore denies them.

       133.   The allegations in Paragraph 133 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 133 and

therefore denies them.

       134.   The allegations in Paragraph 134 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 134 and

therefore denies them.

       135.   The allegations in Paragraph 135 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 135 and

therefore denies them.

       136.   The allegations in Paragraph 136 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 136 and

therefore denies them.

       137.   Purdue admits that, pursuant to FDA approval, it has manufactured OxyContin in

10 mg, 15 mg, 20 mg, 30 mg, 40 mg, 60 mg, 80 mg, and 160 mg strengths. Purdue also admits

that OxyContin was approved by the FDA in 1995 and launched in 1996. Purdue denies the

remaining allegations in Paragraph 137.




                                              28
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 29 of 254. PageID #: 32336



       138.    The allegations in Paragraph 138 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 138 and

therefore denies them.

       139.    The allegations in Paragraph 139 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 139 and

therefore denies them.

       140.    The allegations in Paragraph 140 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 140 and

therefore denies them.

       141.    The allegations in Paragraph 141 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 141 and

therefore denies them.

       142.    Purdue admits that it manufactures long-acting opioid medications, including

OxyContin and MS Contin, and that the FDA-approved labeling for these medications describe

appropriate dosing and duration of these products, which speak for themselves. Purdue denies the

allegations in the last sentence of Paragraph 142. The remaining allegations in Paragraph 142 are

not directed at Purdue and therefore require no response from Purdue. To the extent a response is

required, Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 142 and therefore denies them.



                                               29
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 30 of 254. PageID #: 32337



       143.    The allegations in Paragraph 143 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 143 and

therefore denies them.

       144.    The allegations in Paragraph 144 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 144 and

therefore denies them.

       145.    The allegations in Paragraph 145 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 145 and

therefore denies them.

       146.    Purdue denies the allegations of paragraph 146.

       147.    To the extent the allegations in Paragraph 147 are directed at Purdue, Purdue denies

these allegations. The remaining allegations in Paragraph 147 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

147 as they relate to third parties and therefore denies them.

       148.    Purdue admits only that Drs. Raymond and Mortimer Sackler purchased the Purdue

Frederick Company in 1952 The remaining allegations in Paragraph 148 are not directed at Purdue

and therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

148 as they relate to third parties and therefore denies them.



                                                 30
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 31 of 254. PageID #: 32338



       149.    The allegations in Paragraph 149 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 149 and

therefore denies them.

       150.    The allegations in Paragraph 150 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 150 and

therefore denies them.

       151.    The allegations in Paragraph 151 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 151 and

therefore denies them.

       152.    Purdue admits that Drs. Raymond and Mortimer Sackler purchased the Purdue

Frederick Company in 1952 and that the Purdue Frederick Company sold various products,

including antiseptic and earwax remover. Purdue denies the allegations of the second sentence of

Paragraph 152 as conclusions of law to which no response is required. Purdue admits that

Raymond Sackler was previously the President of The Purdue Frederick Company. The remaining

allegations in the final sentence of Paragraph 152 are not directed at Purdue, as they pertain to

third parties, and therefore no response is required from Purdue.

       153.    Purdue admits only that it has engaged in marketing of MS Contin. Purdue further

admits that Paragraph 153 purports to refer to an article in Esquire, which speaks for itself, but

Purdue denies any attempt by Plaintiffs to paraphrase or characterize it. The remaining allegations




                                                31
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 32 of 254. PageID #: 32339



in Paragraph 153 are not directed at Purdue, as they pertain to third parties, and therefore require

no response from Purdue.

       154.    Purdue admits that Robert Kaiko previously held the position of Vice President of

Clinical Research and that this paragraph purports to refer to an internal Purdue memorandum and

an article in Esquire, which speak for themselves, but denies any attempt by Plaintiffs to

paraphrase or characterize them. Purdue further admits that in 2007, The Purdue Frederick

Company Inc. signed a plea agreement in a Western District of Virginia case, pursuant to which

The Purdue Frederick Company entered a plea of guilty to 21 U.S.C. §§ 331(a) and 333(a)(2).

Purdue denies the remaining allegations of Paragraph 154.

       155.    Purdue denies each and every allegation in Paragraph 155 and the preceding

subheading, except that Purdue admits only that this paragraph purports to refer to an article in

Esquire, which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase

it.

       156.    Purdue admits that Dr. David Haddox was an employee of Purdue and that this

paragraph purports to quote from the Early Show and cite to an article from WBUR On Point,

which speak for themselves, but denies any attempt by Plaintiff to paraphrase or characterize them.

Purdue denies the remaining allegations of Paragraph 156.

       157.    Purdue admits only that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing, marketing, selling, or distributing certain opioid

medications. Purdue further admits that Paragraph 157 purports to refer to a report by the U.S.

General Accounting Office, which speaks for itself, but denies any attempt by Plaintiffs to

paraphrase or characterize it. Purdue denies the remaining allegations of Paragraph 157.




                                                32
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 33 of 254. PageID #: 32340



        158.   Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 158 as they relate to the actions of third parties and therefore denies

them.

        159.   Purdue admits that that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing, marketing, selling, or distributing certain opioid

medications. Purdue also admits that Paragraph 159 purports to rely on uncited financial sources

or other written documents, which speak for themselves, but denies any attempt by Plaintiffs to

paraphrase or characterize them.

        160.   Purdue admits only that in 2007, The Purdue Frederick Company Inc. signed a plea

agreement in a Western District of Virginia case, pursuant to which The Purdue Frederick

Company Inc. entered a plea of guilty to 21 U.S.C. §§ 331(a) and 333(a)(2). This agreement is in

writing and speaks for itself, but Purdue denies any attempt by Plaintiffs to paraphrase or

characterize it. Purdue also admits that Paragraph 160 purports to refer to sales figures based on

uncited data, which speaks for itself, but Purdue denies any attempt by Plaintiffs to paraphrase or

characterize it. Purdue denies any remaining allegations of Paragraph 160.

        161.   Purdue denies the allegations directed toward it in the second sentence of Paragraph

161. The remaining allegations in Paragraph 161 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 165 and

therefore denies them.

        162.   Purdue denies the allegations of Paragraph 162, except that Purdue admits only that

this paragraph purports to refer to a 2017 letter from Congress to the World Health Organization,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.



                                                 33
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 34 of 254. PageID #: 32341



       163.    Purdue denies the allegations of Paragraph 163 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 163.

       164.    Purdue denies the allegations of Paragraph 164 and the preceding subheading,

except that Purdue admits only that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing, marketing, selling, or distributing certain opioid

medications.

       165.    The allegations in Paragraph 165 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 165 and

therefore denies them.

       166.    The allegations in Paragraph 166 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 166 and

therefore denies them.

       167.    The allegations in Paragraph 167 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 167 and

therefore denies them.

       168.    The allegations in Paragraph 168 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 168 and

therefore denies them.



                                                34
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 35 of 254. PageID #: 32342



       169.    The allegations in Paragraph 169 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 169 and

therefore denies them.

       170.    The allegations in Paragraph 170 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 170 and

therefore denies them.

       171.    Purdue denies the allegations of Paragraph 171 and the preceding subheading as

conclusions of law to which no response is required. To the extent a response is required, Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 171 and therefore denies them.

       172.    Purdue denies the allegations of Paragraph 172 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 172 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 172 as they relate to other Defendants and therefore

denies those allegations.

       173.    Purdue denies the allegations of Paragraph 173 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 173 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 173 as they relate to other Defendants and therefore

denies those allegations.




                                                35
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 36 of 254. PageID #: 32343



       174.    Purdue denies the allegations of Paragraph 174 and the preceding subheading as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 174 as they relate to other Defendants and therefore denies those

allegations.

       175.    Purdue admits only that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing, marketing, selling, or distributing opioid medications

in the United States and that that its FDA-approved prescription opioids have certain well-known

and disclosed risks and benefits that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize it. Purdue

also admits that this paragraph purports to refer to uncited FDA communications, scientific

research, and other written documents, which speak for themselves, but denies any attempt by

plaintiffs to paraphrase or characterize them. Purdue denies the remaining allegations in Paragraph

175. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 175 as they relate to other Defendants and therefore denies those

allegations

       176.    Purdue denies each and every allegation in Paragraph 176 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 176 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       177.    Purdue denies each and every allegation in Paragraph 177 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 177 as they relate to other Defendants and therefore denies



                                                 36
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 37 of 254. PageID #: 32344



those allegations. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       178.    Purdue denies each and every allegation in Paragraph 178 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 178 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       179.    Purdue denies each and every allegation in Paragraph 179 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 179 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       180.    Purdue denies the allegations in Paragraph 180 and the preceding subheading as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading a and Paragraph 180 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       181.    Purdue denies each and every allegation in Paragraph 181 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 181 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                37
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 38 of 254. PageID #: 32345



       182.      The allegations in Paragraph 182 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 182 and

therefore denies them, except that Purdue admits only that this paragraph purports to refer to an

article in MAGMUTUAL and press release from the FDA cited in footnote 24 and the CDC

Guideline for Prescribing Opioids for Chronic Pain, which speak for themselves, but denies any

attempt by Plaintiffs to characterize or paraphrase them.

       183.      Purdue denies each and every allegation in Paragraph 183 and the preceding

subheading, except that Purdue admits only that this paragraph purports to refer to an article in the

New England Journal of Medicine, which speaks for itself, but denies any attempt by Plaintiffs to

characterize or paraphrase it.

       184.      The allegations in Paragraph 184 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 184 and

therefore denies them, except that Purdue admits only that this paragraph purports to refer to an

article by Dr. Jick and Porter, which speaks for itself, but denies any attempt by Plaintiffs to

characterize or paraphrase it.

       185.      The allegations in Paragraph 185 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 185 and

therefore denies them, except that Purdue admits only that this paragraph purports to refer to an

article by Meier, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it.



                                                 38
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 39 of 254. PageID #: 32346



       186.    Purdue denies the allegations of the first sentence of Paragraph 186 on in Paragraph

186, except that Purdue admits only that this paragraph purports to refer to an article in the New

England Journal of Medicine cited in footnote 29, which speaks for itself, but denies any attempt

by Plaintiffs to characterize or paraphrase itas to Purdue. The allegations in the second and third

sentences of Paragraph 186 are not directed at Purdue and therefore require no response from

Purdue. To the extent that a response is necessary, Purdue denies these allegations.

       187.    Purdue denies each and every allegation in Paragraph 187, except that Purdue

admits only that this paragraph purports to refer to a Purdue promotional video cited in footnote

30 and a New Yorker article cited in footnote 31, which speak for themselves, but denies any

attempt by Plaintiffs to characterize or paraphrase them.

       188.    The allegations in Paragraph 188 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 188 and

therefore denies them.

       189.    Purdue denies each and every allegation in Paragraph 189 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an article in STAT News cited in footnote

33, which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 189 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                 39
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 40 of 254. PageID #: 32347



       190.    Purdue denies each and every allegation in Paragraph 190, except that Purdue

admits only that this paragraph purports to refer to a Purdue press release cited in footnote 34,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.

       191.    Purdue denies each and every allegation in Paragraph 191 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a hearing before the House of

Representatives’ Subcommittee on Oversight and Investigations of the Committee on Energy and

Commerce cited in footnote 35, which speaks for itself, but denies any attempt by Plaintiffs to

characterize or paraphrase it.

       192.    Purdue denies each and every allegation in Paragraph 192, except that Purdue

admits only that this paragraph purports to refer to Purdue promotional material, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.

       193.    Purdue denies each and every allegation in Paragraph 193, except that Purdue

admits only that this paragraph purports to refer to an article in the New Yorker cited in footnote

36 and an article in WBUR On Point cited in footnotes 37 and 38, which speak for themselves, but

denies any attempt by Plaintiffs to characterize or paraphrase them.

       194.    Purdue denies each and every allegation in Paragraph 194, except that Purdue

admits only that this paragraph purports to refer to a website cited in footnote 39, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.

       195.    Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 195 and therefore denies these allegations.

       196.    Purdue denies each and every allegation in Paragraph 196.




                                                  40
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 41 of 254. PageID #: 32348



        197.    Purdue denies each and every allegation in Paragraph 197, except that Purdue

respectfully refers the Court to the FDA-approved labeling for Purdue opioid medications, which

disclose potential risks.

        198.    Purdue denies each and every allegation in Paragraph 198, except that Purdue

admits only that this paragraph purports to refer to statements by FDA officials, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them.

        199.    Purdue denies each and every allegation in Paragraph 199, except that Purdue

admits only that this paragraph purports to refer to statements by FDA officials, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them.

        200.    Purdue admits only that it no longer manufactures the 160 mg tablet of OxyContin.

Purdue denies each and every remaining allegation in Paragraph 200.

        201.    Purdue denies each and every allegation in Paragraph 201 as to Purdue, except that

Purdue respectfully refers the Court to the FDA-approved labeling for Purdue opioid medications,

which disclose potential risks.

        202.    Purdue denies each and every allegation in Paragraph 202.

        203.    The allegations in subheading ii and Paragraph 203 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

ii and Paragraph 203 and therefore denies them.

        204.    The allegations in Paragraph 204 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 204 and

therefore denies them.



                                                 41
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 42 of 254. PageID #: 32349



       205.   The allegations in Paragraph 205 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 205 and

therefore denies them.

       206.   The allegations in Paragraph 206 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 206 and

therefore denies them.

       207.   The allegations in Paragraph 207 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 207 and

therefore denies them.

       208.   The allegations in Paragraph 208 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 208 and

therefore denies them.

       209.   The allegations in Paragraph 209 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 209 and

therefore denies them.

       210.   The allegations in Paragraph 210 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              42
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 43 of 254. PageID #: 32350



information sufficient to form a belief as to the truth of the allegations of Paragraph 210 and

therefore denies them.

       211.    The allegations in Paragraph 211 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 211 and

therefore denies them.

       212.    The allegations in subheading iii and Paragraph 212 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

iii and Paragraph 212 and therefore denies them.

       213.    The allegations in Paragraph 213 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 213 and

therefore denies them.

       214.    The allegations in Paragraph 214 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 214 and

therefore denies them.

       215.    The allegations in Paragraph 215 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 215 and

therefore denies them.




                                                 43
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 44 of 254. PageID #: 32351



       216.   The allegations in Paragraph 216 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 216 and

therefore denies them.

       217.   The allegations in Paragraph 217 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 217 and

therefore denies them.

       218.   The allegations in Paragraph 218 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 218 and

therefore denies them.

       219.   The allegations in Paragraph 219 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 219 and

therefore denies them.

       220.   The allegations in Paragraph 220 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 220 and

therefore denies them.

       221.   The allegations in subheading iv and Paragraph 221 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks




                                              44
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 45 of 254. PageID #: 32352



knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

iv and Paragraph 221 and therefore denies them.

       222.    The allegations in Paragraph 222 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 222 and

therefore denies them.

       223.    The allegations in Paragraph 223 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 223 and

therefore denies them.

       224.    The allegations in subheading v and Paragraph 224 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

v and Paragraph 224 and therefore denies them.

       225.    The allegations in Paragraph 225 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 225 and

therefore denies them.

       226.    The allegations in Paragraph 226 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 226 and

therefore denies them.




                                                 45
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 46 of 254. PageID #: 32353



       227.    The allegations in Paragraph 227 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 227 and

therefore denies them.

       228.    The allegations in subheading vi and Paragraph 228 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

vi and Paragraph 228 and therefore denies them.

       229.    The allegations in Paragraph 229 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 229 and

therefore denies them.

       230.    The allegations in Paragraph 230 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 230 and

therefore denies them.

       231.    The allegations in Paragraph 231 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 231 and

therefore denies them.

       232.    Purdue denies each and every allegation in Paragraph 232 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 232 as they relate to other Defendants and therefore denies those allegations. To the



                                                 46
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 47 of 254. PageID #: 32354



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       233.    Purdue denies the allegations of subheading b and Paragraph 233 as to Purdue.

Purdue admits only that that its FDA-approved prescription opioids have certain well-known and

disclosed risks and benefits that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize it. Purdue

also admits that Paragraph 233 purports to refer to various uncited “materials,” which speak for

themselves, but denies any attempt by Plaintiffs to paraphrase or characterize them. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

233 as they relate to other Defendants and therefore denies those allegations.

       234.    Purdue denies each and every allegation in and Paragraph 234 as to itself, except

that Purdue admits only that this paragraph purports to refer to a “Pain Management Kit” and items

from a website, which speak for themselves, but denies any attempt by Plaintiffs to characterize

or paraphrase them. Purdue lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 234 as they relate to other Defendants and therefore denies

those allegations. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       235.    Purdue denies each and every allegation in and Paragraph 235 as to itself, except

that Purdue admits only that this paragraph purports to refer to American Pain Foundation (“APF”)

materials, which speak for themselves, but denies any attempt by Plaintiffs to characterize or

paraphrase them. Purdue further admits only that it has provided certain grant support, donations,

dues, and/or consulting fees to APF. Purdue lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 235 as they relate to other Defendants and



                                                 47
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 48 of 254. PageID #: 32355



therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       236.    Purdue denies each and every allegation in and Paragraph 236 as to itself, except

that Purdue admits only that this paragraph purports to refer to a webinar, which speaks for itself,

but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue further admits only

that it has provided certain grant or other support to Dr. Webster. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 236 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       237.    Purdue denies each and every allegation in and Paragraph 237 as to itself, except

that Purdue admits only that this paragraph purports to refer to CME program, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 237 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       238.    Purdue denies each and every allegation in and Paragraph 238 as to itself, except

that Purdue admits only that this paragraph purports to refer to CME program, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 238 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations




                                                 48
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 49 of 254. PageID #: 32356



are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       239.    The allegations in Paragraph 239 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 239 and

therefore denies them.

       240.    Purdue denies each and every allegation in Paragraph 240 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 240 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       241.    Purdue denies each and every allegation in subheading c and Paragraph 241 as to

Purdue, except that Purdue admits only that this paragraph purports to refer to an article by

Weissman and Haddox, which speaks for itself, but Purdue denies any attempt by Plaintiffs to

paraphrase or characterize.. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 241 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       242.    Purdue denies each and every allegation in Paragraph 242 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 242 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                49
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 50 of 254. PageID #: 32357



       243.    Purdue denies each and every allegation in Paragraph 243 as to Purdue, except that

Purdue admits only that it provided certain grant support, donations, dues, and/or consulting fees

to the Federation of State Medical Boards (“FSMB”) and that Paragraph 243 purports to refer to a

publication entitled Responsible Opioid Prescribing, which speaks for itself, but denies any

attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 243 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       244.    Purdue denies each and every allegation in Paragraph 244 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a pamphlet entitled Clinical Issues in

Opioid Prescribing, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 244 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       245.    Purdue denies each and every allegation in Paragraph 245 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to Purdue internal documents, which speak

for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 245 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                  50
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 51 of 254. PageID #: 32358



       246.   The allegations in Paragraph 246 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 246 and

therefore denies them.

       247.   The allegations in Paragraph 247 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 247 and

therefore denies them.

       248.   The allegations in Paragraph 248 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 248 and

therefore denies them.

       249.   The allegations in Paragraph 249 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 249 and

therefore denies them.

       250.   The allegations in Paragraph 250 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 250 and

therefore denies them.

       251.   The allegations in Paragraph 251 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              51
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 52 of 254. PageID #: 32359



information sufficient to form a belief as to the truth of the allegations of Paragraph 251 and

therefore denies them.

        252.    Purdue denies each and every allegation in subheading d and Paragraph 252 as to

Purdue. Purdue admits only that that its FDA-approved prescription opioids have certain well-

known and disclosed risks that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

subheading d and Paragraph 252 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

        253.    The allegations in Paragraph 253 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 253 and

therefore denies them.

        254.    Purdue denies each and every allegation in Paragraph 254, except that Purdue

admits only that it provided certain grant support, donations, dues, and/or consulting fees to APF

and that this paragraph purports to refer to an APF publication entitled A Policymaker’s Guide to

Understanding Pain & Its Management, which speaks for itself, but denies any attempt by

Plaintiffs to characterize or paraphrase it.

        255.    Purdue denies each and every allegation in Paragraph 255 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 255 as they relate to other Defendants and therefore denies those allegations. To the




                                                 52
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 53 of 254. PageID #: 32360



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       256.    Purdue denies each and every allegation in subheading e and Paragraph 256 as to

Purdue. Purdue admits only that that its FDA-approved prescription opioids have certain well-

known and disclosed risks that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize it. Purdue

further admits that Paragraph 256 purports to refer to various “materials,” which speak for

themselves, but denies any attempt by Plaintiffs to paraphrase or characterize them. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

e and Paragraph 256 as they relate to other Defendants and therefore denies those allegations. To

the extent that the allegations are not directed at Purdue, no response is necessary. To the extent

that a response is necessary, Purdue denies these allegations.

       257.    Purdue denies each and every allegation in Paragraph 257 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 257 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       258.    Purdue denies each and every allegation in Paragraph 258 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an internal Purdue document, which

speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

258 as they relate to other Defendants and therefore denies those allegations. To the extent that the




                                                 53
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 54 of 254. PageID #: 32361



allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       259.    Purdue denies each and every allegation in Paragraph 259 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to statements by a Purdue sales

representative, which speak for themselves, but denies any attempt by Plaintiffs to characterize or

paraphrase them. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 259 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       260.    Purdue denies each and every allegation in Paragraph 260.

       261.    Purdue denies each and every allegation in Paragraph 261, except that Purdue

admits only that this paragraph purports to refer to a 2010 Risk Evaluation and Mitigation Strategy

for OxyContin, cited in footnote 50, which speaks for itself, but denies any attempt by Plaintiffs

to characterize or paraphrase it.

       262.    The allegations in Paragraph 262 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 262 and

therefore denies them.

       263.    The allegations in Paragraph 263 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 263 and

therefore denies them.




                                                 54
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 55 of 254. PageID #: 32362



       264.    Purdue denies each and every allegation in Paragraph 264, except that Purdue

admits only that this paragraph purports to refer to an APF publication entitled Treatment Options:

A Guide for People Living with Pain, which speaks for itself, but denies any attempt by Plaintiffs

to characterize or paraphrase it. Purdue further admits only that it has provided certain grant

support, donations, dues, and/or consulting fees to the APF.

       265.    The allegations in Paragraph 265 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 265 and

therefore denies them.

       266.    The allegations in Paragraph 266 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 266 and

therefore denies them.

       267.    Purdue denies each and every allegation in Paragraph 267 as to itself, except that

Purdue admits only that this paragraph purports to refer to FDA statements and a Veterans Health

Administration study, which speak for themselves, but denies any attempt by Plaintiffs to

characterize or paraphrase them. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 267 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       268.    Purdue denies each and every allegation in subheading f and Paragraph 268 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading f and Paragraph 268 as they relate to other Defendants and therefore



                                                55
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 56 of 254. PageID #: 32363



denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       269.      The allegations in Paragraph 269 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 269 and

therefore denies them.

       270.      Purdue denies each and every allegation in Paragraph 270, except that Purdue

admits only that this paragraph purports to refer to an article in WBUR On Point cited in footnote

51, which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.

       271.      Purdue denies each and every allegation in Paragraph 271, except that Purdue

admits only that this paragraph purports to refer to an article in the Wall Street Journal cited in

footnote 52, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it.

       272.      Purdue denies each and every allegation in Paragraph 272, except that Purdue

admits only that this paragraph purports to refer to an APF publication entitled A Policymaker’s

Guide to Understanding Pain & Its Management, which speaks for itself, but denies any attempt

by Plaintiffs to characterize or paraphrase it. Purdue further admits only that it has provided certain

grant support, donations, dues, and/or consulting fees to the APF.

       273.      Purdue denies each and every allegation in Paragraph 273, except that Purdue

admits only that this paragraph purports to refer to medical journal advertisements, which speak

for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them.

       274.      The allegations in Paragraph 274 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or



                                                  56
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 57 of 254. PageID #: 32364



information sufficient to form a belief as to the truth of the allegations of Paragraph 274 and

therefore denies them.

       275.    The allegations of the first three sentences of Paragraph 275 are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 275 and therefore denies them. Purdue denies the remaining allegations in Paragraph

275 as to Purdue, except that Purdue admits only that this paragraph purports to refer to a

publication entitled Responsible Opioid Prescribing, which speaks for itself, but denies any

attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 275 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       276.    The allegations in Paragraph 276 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 276 and

therefore denies them.

       277.    Purdue denies each and every allegation in Paragraph 277 as to itself, except that

Purdue admits only that this paragraph purports to refer to an APF document entitled Treatment

Options: A Guide for People Living With Pain, which speaks for itself, but denies any attempt by

Plaintiffs to characterize or paraphrase them. Purdue further admits only that it has provided certain

grant support, donations, dues, and/or consulting fees to APF. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 277 as they



                                                  57
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 58 of 254. PageID #: 32365



relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       278.    The allegations in Paragraph 278 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 278 and

therefore denies them.

       279.    The allegations in Paragraph 279 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 279 and

therefore denies them.

       280.    The allegations in Paragraph 280 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 280 and

therefore denies them.

       281.    Purdue denies each and every allegation in Paragraph 281 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to FDA letters cited in footnote 54 and the

CDC Guideline cited in footnote 55, which speak for themselves, but denies any attempt by

Plaintiffs to characterize or paraphrase them. Purdue lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 281 as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.



                                                 58
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 59 of 254. PageID #: 32366



       282.      The allegations in Paragraph 282 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 282 and

therefore denies them, except that Purdue admits only that this paragraph purports to refer to a

2006 “study-of-studies,” which speaks for itself, but denies any attempt by Plaintiffs to

characterize or paraphrase it.

       283.      The allegations in Paragraph 283 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 283 and

therefore denies them, except that Purdue admits only that this paragraph purports to refer to a the

CDC Guideline, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it.

       284.      The allegations in Paragraph 284 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 284 and

therefore denies them, except that Purdue admits only that this paragraph purports to refer to a

Rubinstein article cited in footnote 59 and studies cited in footnotes 60, 61, and 62, which speak

for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them

       285.      Purdue denies each and every allegation in subheading g and Paragraph 285 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading g and Paragraph 285 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.



                                                59
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 60 of 254. PageID #: 32367



       286.    Purdue denies each and every allegation in Paragraph 286 as to Purdue, except that

Purdue admits only that that its FDA-approved prescription opioids have certain well-known and

disclosed risks that are set forth in the FDA-approved full prescribing information, which speaks

for itself, but denies any attempt by Plaintiffs to interpret or characterize it. Purdue also admits

only that this paragraph purports to refer to a Letter from the FDA cited in footnote 63, an article

in the Journal of Pain cited in footnote 64, an article in the European Journal of Public Health

cited in footnote 64, and an article in the Journal of the American Medical Association cited in

footnote 65, which speak for themselves, but denies any attempt by Plaintiffs to characterize or

paraphrase them. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 286 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       287.    Purdue denies each and every allegation in Paragraph 287 as to itself, except that

Purdue admits only that this paragraph purports to refer to APF materials, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. Purdue further

admits only that it has provided certain grant support, donations, dues, and/or consulting fees to

APF. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 287 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       288.    The allegations in Paragraph 288 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                 60
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 61 of 254. PageID #: 32368



information sufficient to form a belief as to the truth of the allegations of Paragraph 288 and

therefore denies them.

       289.   The allegations in Paragraph 289 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 289 and

therefore denies them.

       290.   The allegations in Paragraph 290 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 290 and

therefore denies them.

       291.   The allegations in Paragraph 291 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 291 and

therefore denies them.

       292.   The allegations in Paragraph 292 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 292 and

therefore denies them.

       293.   Purdue denies each and every allegation in and Paragraph 293 as to itself, except

that Purdue admits only that this paragraph purports to refer to American Medical Association

(“AMA”) materials, which speak for themselves, but denies any attempt by Plaintiffs to

characterize or paraphrase them. Purdue further admits only that it has provided certain grant

support, donations, dues, and/or consulting fees to the AMA. Purdue lacks knowledge or



                                              61
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 62 of 254. PageID #: 32369



information sufficient to form a belief as to the truth of the allegations of Paragraph 293 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

        294.    Purdue denies each and every allegation in Paragraph 294 as to Purdue,except that

Purdue admits only that this paragraph purports to refer to a study, which speaks for itself, but

denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 294 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

        295.    Purdue denies each and every allegation in subheading h and Paragraph 295, except

that Purdue admits only that that its FDA-approved prescription opioids have certain well-known

and disclosed risks that are set forth in the FDA-approved full prescribing information, which

speaks for itself, but denies any attempt by Plaintiffs to interpret or characterize it.

        296.    Purdue denies each and every allegation in Paragraph 296, except that Purdue

admits only that this paragraph purports to refer to Purdue sales materials, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them.

        297.    Purdue denies each and every allegation in Paragraph 297.

        298.    Purdue denies each and every allegation in Paragraph 298.

        299.    Purdue denies each and every allegation in Paragraph 299, except that Purdue

admits only that this paragraph purports to refer to an article in the Los Angeles Times, which

speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.



                                                  62
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 63 of 254. PageID #: 32370



       300.    Purdue denies each and every allegation in Paragraph 300, except that Purdue

admits only that that its FDA-approved prescription opioids have certain well-known and disclosed

risks that are set forth in the FDA-approved full prescribing information, which speaks for itself,

but denies any attempt by Plaintiffs to interpret or characterize it..

       301.    Purdue denies each and every allegation in Paragraph 301, except that Purdue

admits only that this paragraph purports to refer to Purdue advertising materials, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them.

       302.    Purdue denies each and every allegation in Paragraph 302, except that Purdue

admits only that this paragraph purports to refer to Purdue advertisements and a Los Angeles Times

article cited in footnote 70, which speak for themselves, but denies any attempt by Plaintiffs to

characterize or paraphrase them.

       303.    Purdue denies each and every allegation in Paragraph 303, except that Purdue

admits only that this paragraph purports to refer to a Purdue internal document cited in footnote

71 and a Los Angeles Times article cited in footnote 72, which speak for themselves, but denies

any attempt by Plaintiffs to characterize or paraphrase them.

       304.    Purdue denies each and every allegation in Paragraph 304, except that Purdue

admits only that this paragraph purports to refer to a Los Angeles Times article and the CDC

Guideline, which speak for themselves, but denies any attempt by Plaintiffs to characterize or

paraphrase them.

       305.    Purdue denies each and every allegation in Paragraph 305, except that Purdue

admits only that this paragraph purports to refer to Purdue internal documents, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them.




                                                  63
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 64 of 254. PageID #: 32371



       306.    The allegations in Paragraph 306 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 306 and

therefore denies them.

       307.    Purdue denies each and every allegation in Paragraph 307.

       308.    Purdue denies each and every allegation in subheading i and Paragraph 308 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading i and Paragraph 308 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       309.    Purdue denies each and every allegation in Paragraph 309, except that Purdue

admits only that this paragraph purports to refer to the CDC Guideline, which speaks for itself, but

denies any attempt by Plaintiffs to characterize or paraphrase it.

       310.    Purdue admits that the FDA approved an abuse-deterrent formulation of OxyContin

in 2010 and that in 2013, the FDA approved labeling indicating that OxyContin has abuse-deterrent

properties in response to various actions, including a citizen petition submitted by Purdue. Purdue

also admits that Hysingla ER was approved by the FDA in 2014. Purdue denies each and every

allegation in subheading i and Paragraph 310, except that Purdue admits only that that its FDA-

approved prescription opioids have certain well-known and disclosed risks that are set forth in the

FDA-approved full prescribing information, which speaks for itself, but denies any attempt by

Plaintiffs to interpret or characterize it. Purdue denies the remaining allegations of Paragraph 310.

       311.    Purdue denies each and every allegation in Paragraph 311.

       312.    Purdue denies each and every allegation in Paragraph 312 and all its subparts.



                                                 64
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 65 of 254. PageID #: 32372



       313.      Purdue denies each and every allegation in Paragraph 313.

       314.      Purdue denies each and every allegation in Paragraph 314.

       315.      Purdue denies each and every allegation in Paragraph 315, except that Purdue

respectfully refers the Court to the FDA-approved labeling for Purdue opioid medications, which

disclose potential risks. Purdue further admits only that this paragraph purports to refer to an FDA

review, which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase

it.

       316.      Purdue denies each and every allegation in Paragraph 316, except that Purdue

admits only that this paragraph purports to refer to a statement by the FDA’s director of

epidemiology, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it.

       317.      Purdue denies each and every allegation in Paragraph 317, except that Purdue

admits only that this paragraph purports to refer to an article presented by Purdue employees,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.

       318.      Purdue denies each and every allegation in Paragraph 318, except that Purdue

admits only that this paragraph purports to refer to websites and message boards on bluelight.org

and reddit.com, which speak for themselves, but denies any attempt by Plaintiffs to characterize

or paraphrase them.

       319.      Purdue denies each and every allegation in Paragraph 319, except that Purdue

admits only that this paragraph purports to refer to a study, which speaks for itself, but denies any

attempt by Plaintiffs to characterize or paraphrase it.

       320.      Purdue admits only that it withdrew from participation in an FDA advisory

committee meeting scheduled to take place in 2015 and that Paragraph 320 purports to refer to a



                                                 65
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 66 of 254. PageID #: 32373



Notice of Meeting cited in footnote 74, which speaks for itself, but denies any attempt by Plaintiff

to paraphrase or characterize it. Purdue denies the remaining allegations of Paragraph 320.

       321.    Purdue denies each and every allegation in Paragraph 321, except that Purdue

admits only that this paragraph purports to refer to various statements by Purdue or Purdue

employees, which speak for themselves, but denies any attempt by Plaintiffs to characterize or

paraphrase them.

       322.    The allegations in subheading ii and Paragraph 322 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

ii and Paragraph 322 and therefore denies them.

       323.    The allegations in Paragraph 323 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 323 and

therefore denies them.

       324.    The allegations in Paragraph 324 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 324 and

therefore denies them.

       325.    The allegations in Paragraph 325 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 325 and

therefore denies them.




                                                 66
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 67 of 254. PageID #: 32374



       326.   The allegations in Paragraph 326 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 326 and

therefore denies them.

       327.   The allegations in Paragraph 327 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 327 and

therefore denies them.

       328.   The allegations in Paragraph 328 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 328 and

therefore denies them.

       329.   The allegations in Paragraph 329 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 329 and

therefore denies them.

       330.   The allegations in Paragraph 330 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 330 and

therefore denies them.

       331.   The allegations in Paragraph 331 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              67
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 68 of 254. PageID #: 32375



information sufficient to form a belief as to the truth of the allegations of Paragraph 331 and

therefore denies them.

       332.   The allegations in Paragraph 332 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 332 and

therefore denies them.

       333.   The allegations in Paragraph 333 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 333 and

therefore denies them.

       334.   The allegations in Paragraph 334 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 334 and

therefore denies them.

       335.   The allegations in Paragraph 335 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 335 and

therefore denies them.

       336.   The allegations in Paragraph 336 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 336 and

therefore denies them.




                                              68
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 69 of 254. PageID #: 32376



       337.   The allegations in Paragraph 337 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 337 and

therefore denies them.

       338.   The allegations in Paragraph 338 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 338 and

therefore denies them.

       339.   The allegations in Paragraph 339 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 339 and

therefore denies them.

       340.   The allegations in Paragraph 340 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 340 and

therefore denies them.

       341.   The allegations in Paragraph 341 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 341 and

therefore denies them.

       342.   The allegations in Paragraph 342 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              69
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 70 of 254. PageID #: 32377



information sufficient to form a belief as to the truth of the allegations of Paragraph 342 and

therefore denies them.

       343.    The allegations in Paragraph 343 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 343 and

therefore denies them.

       344.    The allegations in Paragraph 344 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 344 and

therefore denies them.

       345.    The allegations in subheading iii and Paragraph 345 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

iii and Paragraph 345 and therefore denies them.

       346.    The allegations in Paragraph 346 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 346 and

therefore denies them.

       347.    The allegations in Paragraph 347 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 347 and

therefore denies them.




                                                 70
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 71 of 254. PageID #: 32378



       348.    Purdue denies each and every allegation in Paragraph 348 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 348 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       349.    Purdue denies each and every allegation in Paragraph 349 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 349 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       350.    Purdue denies each and every allegation in subheading 2 and Paragraph 350 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 2 and Paragraph 350 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       351.    Purdue denies each and every allegation in Paragraph 351 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 351 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       352.    Purdue denies each and every allegation in subheading a and Paragraph 352 as to

itself, except Purdue admits only that Paragraph 352 purports to refer to an article from the United

States Congress Senate Committee on Homeland Security and Governmental Affairs cited in



                                                71
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 72 of 254. PageID #: 32379



footnote 84, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of subheading a and Paragraph 352 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       353.    Purdue denies each and every allegation in Paragraph 353 as to itself, except Purdue

admits only that Paragraph 353 purports to refer to an article from the United States Congress

Senate Committee on Homeland Security and Governmental Affairs cited in footnotes 85-88,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 353 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       354.    Purdue denies each and every allegation in Paragraph 354 as to itself, except Purdue

admits only that Paragraph 354 purports to refer to an article from the United States Congress

Senate Committee on Homeland Security and Governmental Affairs cited in footnote 84, which

speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

354 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       355.    Purdue denies each and every allegation in Paragraph 355 as to Purdue, except

Purdue admits only that Paragraph 354 purports to refer to an article from the United States



                                                 72
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 73 of 254. PageID #: 32380



Congress Senate Committee on Homeland Security and Governmental Affairs, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it.. Purdue lacks knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 355 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       356.    Purdue denies each and every allegation in Paragraph 356 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 356 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       357.    Purdue denies each and every allegation in Paragraph 357 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to the APF. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 357 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       358.    Purdue denies each and every allegation in and Paragraph 358 as to itself, except

that Purdue admits only that this paragraph purports to refer to APF materials, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. Purdue further

admits only that it has provided certain grant support, donations, dues, and/or consulting fees to

APF. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 358 as they relate to other Defendants and therefore denies those



                                                 73
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 74 of 254. PageID #: 32381



allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       359.    The allegations in Paragraph 359 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 359 and

therefore denies them.

       360.    Purdue denies each and every allegation in and Paragraph 360 as to itself, except

that Purdue admits only that it has provided certain grant support, donations, dues, and/or

consulting fees to APF. Purdue further admits that the last sentence of Paragraph 360 purports to

quote from an uncited source, which speaks for itself, but denies any attempt by Plaintiff to

paraphrase or characterize it. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 360 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       361.    Purdue denies each and every allegation in and Paragraph 361 as to itself, except

that Purdue admits only that it has provided certain grant support, donations, dues, and/or

consulting fees to the APF. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 361 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       362.    Purdue denies each and every allegation in and Paragraph 362 as to itself, except

that Purdue admits only that this paragraph purports to refer to a Master Consulting Services

Agreement, which speaks for itself, but denies any attempt by Plaintiffs to characterize or



                                                 74
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 75 of 254. PageID #: 32382



paraphrase it. Purdue further admits only that it has provided certain grant support, donations,

dues, and/or consulting fees to APF. Purdue lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 362 as they relate to other Defendants and

therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       363.    Purdue denies each and every allegation in and Paragraph 363 as to itself, except

that Purdue admits only that it has provided certain grant support, donations, dues, and/or

consulting fees to APF. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 363 as they relate to other Defendants and therefore denies

those allegations. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       364.    The allegations in Paragraph 364 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 364 and

therefore denies them.

       365.    Purdue denies each and every allegation in Paragraph 365 as to itself, except that

Purdue admits only that this paragraph purports to refer to a statement by the American Pain

Society (“APS”) and AAPM, which speaks for itself, but denies any attempt by Plaintiffs to

characterize or paraphrase it. Purdue further admits only that that it has provided certain grant

support, donations, dues, and/or consulting fees to APS and AAPM and that Dr. Haddox was one

of the contributors to The Use of Opioids for the Treatment of Chronic Pain. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.



                                                 75
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 76 of 254. PageID #: 32383



       366.    Purdue denies each and every allegation in Paragraph 366 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to AAPM. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       367.    The allegations in Paragraph 367 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 367 and

therefore denies them.

       368.    Purdue denies each and every allegation in Paragraph 368 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to AAPM. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       369.    Purdue denies each and every allegation in Paragraph 369 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to AAPM. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       370.    Purdue denies each and every allegation in Paragraph 370 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to AAPM. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       371.    Purdue denies each and every allegation in Paragraph 371 as to itself, except that

Purdue admits only that this paragraph purports to refer to guidelines issued by APS and AAPM,

which speak for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase



                                                76
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 77 of 254. PageID #: 32384



them. Purdue further admits only that it has provided certain grant support, donations, dues, and/or

consulting fees to AAPM. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       372.    Purdue denies each and every allegation in Paragraph 372 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to AAPM. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       373.    The allegations in Paragraph 373 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 373 and

therefore denies them.

       374.    The allegations in Paragraph 374 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 374 and

therefore denies them.

       375.    The allegations in Paragraph 375 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 375 and

therefore denies them.

       376.    Purdue denies each and every allegation in Paragraph 376 as to itself, except that

Purdue admits only that this paragraph purports to refer to a statement by APS and AAPM, which

speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. To the extent




                                                  77
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 78 of 254. PageID #: 32385



that the allegations are not directed at Purdue, no response is necessary. To the extent that a

response is necessary, Purdue denies these allegations.

       377.    The allegations in Paragraph 377 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 377 and

therefore denies them.

       378.    The allegations in Paragraph 378 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 378 and

therefore denies them.

       379.    Purdue denies each and every allegation in Paragraph 379 as to itself, except that

Purdue admits only that this paragraph purports to refer to FSMB Guidelines, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. Purdue further

admits only that it has provided certain grant support, donations, dues, and/or consulting fees to

FSMB. To the extent that the allegations are not directed at Purdue, no response is necessary. To

the extent that a response is necessary, Purdue denies these allegations.

       380.    The allegations in Paragraph 380 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 380 and

therefore denies them.

       381.    Purdue denies each and every allegation in Paragraph 381 as to itself, except that

Purdue admits only that this paragraph purports to refer to an FSMB publication entitled

Responsible Opioid Prescribing, which speaks for itself, but denies any attempt by Plaintiffs to



                                                78
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 79 of 254. PageID #: 32386



characterize or paraphrase it. Purdue further admits only that it has provided certain grant support,

donations, dues, and/or consulting fees to the FSMB. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       382.    Purdue denies each and every allegation in Paragraph 382 as to itself, except that

Purdue admits only that this paragraph purports to refer to FSMB Guidelines, which speak for

themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. Purdue further

admits only that it has provided certain grant support, donations, dues, and/or consulting fees to

the FSMB. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       383.    Purdue denies each and every allegation in Paragraph 383 as to itself, except that

Purdue admits only that this paragraph purports to an Alliance for Patient Access (“APA”)

webpage cited in footnote 95 and a Health News Review article cited in footnote 96, which speak

for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. Purdue

further admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to the APA. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       384.    Purdue denies each and every allegation in Paragraph 384 as to itself, except that

Purdue admits only that this paragraph purports to a ProPublica database cited in footnote 97,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue

further admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to the APA. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.



                                                 79
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 80 of 254. PageID #: 32387



       385.    The allegations in Paragraph 385 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 385 and

therefore denies them these allegations.

       386.    The allegations in Paragraph 386 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 386 and

therefore denies them.

       387.    The allegations in Paragraph 387 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 387 and

therefore denies them.

       388.    The allegations in Paragraph 388 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 388 and

therefore denies them.

       389.    The allegations in Paragraph 389 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 389 and

therefore denies them.

       390.    The allegations in Paragraph 390 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              80
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 81 of 254. PageID #: 32388



information sufficient to form a belief as to the truth of the allegations of Paragraph 390 and

therefore denies them.

       391.    Purdue denies each and every allegation in Paragraph 391 as to itself, except that

Purdue admits only that this paragraph purports to refer to a U.S. Pain Foundation (“USPF”)

website cited in footnote 105, which speaks for itself, but denies any attempt by Plaintiffs to

characterize or paraphrase it. Purdue further admits only that it has provided certain grant support,

donations, dues, and/or consulting fees to the USPF. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       392.    Purdue denies each and every allegation in Paragraph 392 as to itself, except that

Purdue admits only that this paragraph purports to refer to American Geriatrics Society (“AGS”)

guidelines cited in footnote 106 and a Milwaukee Journal Sentinel article cited in footnote 107,

which speak for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase

them. Purdue further admits only except that Purdue admits only that it has provided certain grant

support, donations, dues, and/or consulting fees to the AGS. To the extent that the allegations are

not directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       393.    The allegations in Paragraph 393 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 393 and

therefore denies them.

       394.    Purdue denies each and every allegation in Paragraph 394 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting



                                                 81
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 82 of 254. PageID #: 32389



fees to the AGS. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       395.    Purdue denies each and every allegation in Paragraph 395 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to the AGS. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       396.    Purdue denies each and every allegation in subheading b and Paragraph 396 as to

Purdue, except that Purdue admits only that it has provided certain grant support and/or consulting

fees to Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry Fine, and Dr. Scott Fishman. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

subheading b and Paragraph 396 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       397.    Purdue denies each and every allegation in Paragraph 397 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 397 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       398.    Purdue denies each and every allegation in Paragraph 398 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 398 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                 82
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 83 of 254. PageID #: 32390



       399.    Purdue denies each and every allegation in Paragraph 399 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 399 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       400.    Purdue denies each and every allegation in Paragraph 400 as to Purdue, except that

Purdue admits only that it has provided certain grant support and/or consulting fees to Dr. Webster,

Dr. Fine, and other third parties. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 400 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       401.    Purdue denies each and every allegation in Paragraph 401 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 401 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       402.    Purdue denies each and every allegation in Paragraph 402 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 402 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       403.    Purdue denies each and every allegation in Paragraph 403 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                83
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 84 of 254. PageID #: 32391



Paragraph 403 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       404.    The allegations in Paragraph 404 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 404 and

therefore denies them.

       405.    The allegations in Paragraph 405 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 405 and

therefore denies them.

       406.    Purdue denies each and every allegation in Paragraph 406 as to itself, except that

Purdue admits that this paragraph purports to refer to a book by Sam Quinones, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue further admits

only that it has provided certain grant support, donations, dues, and/or consulting fees to Dr.

Portenoy. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       407.    Purdue denies each and every allegation in Paragraph 407 as to itself, except that

Purdue admits only that this paragraph purports to refer to a book by Sam Quinones, which speaks

for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue further admits

only that it has provided certain grant support, donations, dues, and/or consulting fees to Dr.

Portenoy. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.



                                                  84
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 85 of 254. PageID #: 32392



       408.    Purdue denies the allegations of the first sentence of Paragraph 408 as to itself. To

the extent that the allegations are not directed at Purdue, no response is necessary. To the extent

that a response is necessary, Purdue denies these allegations. The remaining allegations are not

directed at Purdue and therefore require no response from Purdue. To the extent a response is

required, Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 408 and therefore denies them.

       409.    Purdue denies each and every allegation in Paragraph 409 as to itself, except that

Purdue admits only that this paragraph purports to refer to an article in the Journal Sentinel cited

in footnote 114 and an article in the Wall Street Journal cited in footnotes 115 and 116, which

speak for themselves, but denies any attempt by Plaintiffs to characterize or paraphrase them. To

the extent that the allegations are not directed at Purdue, no response is necessary. To the extent

that a response is necessary, Purdue denies these allegations.

       410.    The allegations in Paragraph 410 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 410 and

therefore denies them.

       411.    The allegations in Paragraph 411 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 411 and

therefore denies them.

       412.    Purdue denies each and every allegation in Paragraph 412 as to itself, except that

Purdue admits only that it has provided certain grant support and/or consulting fees to Dr. Webster.




                                                85
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 86 of 254. PageID #: 32393



To the extent that the allegations are not directed at Purdue, no response is necessary. To the extent

that a response is necessary, Purdue denies these allegations.

       413.    Purdue denies each and every allegation in Paragraph 413 as to itself, except that

Purdue admits only that this paragraph purports to refer to a webinar, which speaks for itself, but

denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue further admits only that it

has provided certain grant support, donations, dues, and/or consulting fees to Dr. Webster. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       414.    Purdue denies each and every allegation in Paragraph 414 as to itself, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to Dr. Webster. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       415.    The allegations in Paragraph 415 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 415 and

therefore denies them.

       416.    The allegations in Paragraph 416 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 416 and

therefore denies them.

       417.    Purdue denies each and every allegation in Paragraph 417 as to itself, except that

Purdue admits only that Dr. Fine has previously served on Purdue’s advisory board. To the extent




                                                 86
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 87 of 254. PageID #: 32394



that the allegations are not directed at Purdue, no response is necessary. To the extent that a

response is necessary, Purdue denies these allegations.

       418.    The allegations in Paragraph 418 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 418 and

therefore denies them these allegations.

       419.    The allegations in Paragraph 419 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 419 and

therefore denies them.

       420.    The allegations in Paragraph 420 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 420 and

therefore denies them.

       421.    The allegations in Paragraph 421 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 421 and

therefore denies them.

       422.    The allegations in Paragraph 422 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 422 and

therefore denies them.




                                               87
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 88 of 254. PageID #: 32395



       423.    The allegations in Paragraph 423 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 423 and

therefore denies them.

       424.    Purdue denies each and every allegation in Paragraph 424 as to itself, except that

Purdue admits only that it has provided certain grant support and/or consulting fees to Dr. Fishman

and that this paragraph purports to refer to a letter in the Journal of the American Medical

Association, which speaks for itself, but denies any attempt by Plaintiffs to paraphrase or

characterize it. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       425.    The allegations in Paragraph 425 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 425 and

therefore denies them.

       426.    The allegations in Paragraph 426 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 426 and

therefore denies them.

       427.    The allegations in Paragraph 427 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 427 and

therefore denies them.




                                                88
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 89 of 254. PageID #: 32396



       428.    The allegations in Paragraph 428 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 428 and

therefore denies them.

       429.    Purdue denies each and every allegation in subheading c and Paragraph 429 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading c and Paragraph 429 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       430.    Purdue denies each and every allegation in Paragraph 430 as to Purdue, except that

Purdue admits only that it sponsored or otherwise contributed to various Continuing Medical

Education (“CME”) courses. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 430 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       431.    The allegations in Paragraph 431 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 431 and

therefore denies them.

       432.    Purdue denies each and every allegation in Paragraph 432 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 432 as they relate to other Defendants and therefore denies those allegations. To the




                                                89
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 90 of 254. PageID #: 32397



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       433.    Purdue denies each and every allegation in Paragraph 433 as to Purdue, except that

Purdue admits only that it sponsored or otherwise contributed to various CME courses. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 433 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       434.    The allegations in Paragraph 434 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 434 and

therefore denies them.

       435.    The allegations in Paragraph 435 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 435 and

therefore denies them.

       436.    The allegations in Paragraph 436 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 436 and

therefore denies them.

       437.    Purdue denies each and every allegation in Paragraph 437 as to Purdue, except that

Purdue admits only that it provided grant support for the publication entitled Responsible Opioid

Prescribing. Purdue lacks knowledge or information sufficient to form a belief as to the truth of



                                                90
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 91 of 254. PageID #: 32398



the allegations of Paragraph 437 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       438.    The allegations in Paragraph 438 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 438 and

therefore denies them.

       439.    The allegations in Paragraph 439 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 439 and

therefore denies them.

       440.    Purdue denies each and every allegation in Paragraph 440 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 440 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       441.    Purdue denies each and every allegation in Paragraph 441 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 441 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       442.    Purdue denies each and every allegation in subheading d and Paragraph 442 as to

Purdue, except that Purdue admits only that certain of the Purdue defendants at relevant times were



                                                 91
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 92 of 254. PageID #: 32399



engaged in the business of manufacturing and marketing certain opioid medications. Purdue

further admits that, to the extent the allegations of Paragraph 442 purport to provide information

on Purdue’s advertising spending, this information is contained in written documents that speak

for themselves, but Purdue denies any attempt by Plaintiff to paraphrase or characterize it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

subheading d and Paragraph 442 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       443.    Purdue denies each and every allegation in Paragraph 443 as to Purdue, except that

Purdue admits only that certain of the Purdue defendants at relevant times were engaged in the

business of manufacturing and marketing certain opioid medications. Purdue further admits that

this paragraph purports to refer to a study by McKinlay et al. cited in footnotes 131 and 132, which

speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

443 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       444.    Purdue denies each and every allegation in subheading e and Paragraph 444 as to

Purdue, except that Purdue admits only that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing and marketing certain opioid medications. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

e and Paragraph 444 as they relate to other Defendants and therefore denies those allegations. To




                                                 92
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 93 of 254. PageID #: 32400



the extent that the allegations are not directed at Purdue, no response is necessary. To the extent

that a response is necessary, Purdue denies these allegations.

       445.    Purdue denies each and every allegation in Paragraph 445 as to Purdue, except that

Purdue admits that this paragraph purports to refer to a website, www.InTheFaceOfPain.com,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 445 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       446.    Purdue denies each and every allegation in subheading f and Paragraph 446 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading f and Paragraph 446 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       447.    Purdue denies each and every allegation in Paragraph 447 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 447 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       448.    Purdue denies each and every allegation in Paragraph 448 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 448 as they relate to other Defendants and therefore denies those allegations. To the




                                                 93
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 94 of 254. PageID #: 32401



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       449.    Purdue denies each and every allegation in Paragraph 449 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 449 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       450.    Purdue denies each and every allegation in Paragraph 450 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 450 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       451.    The allegations in Paragraph 451 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 451 and

therefore denies them.

       452.    Purdue denies each and every allegation in subheading g and Paragraph 452 as to

Purdue, except that Purdue admits only that certain of the Purdue Defendants at various times

employed sales representatives to detail to physicians pertaining to certain of its opioid

medications, including in Ohio. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of subheading g and Paragraph 452 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not




                                                94
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 95 of 254. PageID #: 32402



directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       453.    Purdue denies each and every allegation in Paragraph 453 as to Purdue, except that

Purdue admits only that certain of the Purdue Defendants at various times employed sales

representatives to detail to physicians pertaining to certain of its opioid medications, including in

Ohio. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 453 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       454.    Purdue admits that it had access to prescription sales data provided by IMS Health

(IQVIA). Purdue denies the remaining allegations in Paragraph 454 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

454 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       455.    Purdue denies each and every allegation in Paragraph 455 as to Purdue, except that

Purdue admits only that at certain times it was engaged in marketing certain opioid medications

and that certain of the Purdue Defendants at various times employed sales representatives to detail

to physicians pertaining to certain of its opioid medications, including in Ohio. Purdue further

admits that, to the extent the allegations of Paragraph 455 purport to provide information on

Purdue’s advertising spending, this information is contained in written documents that speak for

themselves, but Purdue denies any attempt by Plaintiff to paraphrase or characterize it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                 95
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 96 of 254. PageID #: 32403



Paragraph 455 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       456.    The allegations in Paragraph 456 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 456 and

therefore denies them.

       457.    The allegations in Paragraph 457 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 457 and

therefore denies them.

       458.    The allegations in Paragraph 458 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 458 and

therefore denies them.

       459.    Purdue denies each and every allegation in Paragraph 459 except that Purdue

admits that, to the extent the allegations of Paragraph 459 purport to provide information on

Purdue’s advertising spending, this information is contained in written documents that speak for

themselves, but Purdue denies any attempt by Plaintiff to paraphrase or characterize it. Purdue

denies each and every allegation in Paragraph 459.

       460.    The allegations in Paragraph 460 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                96
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 97 of 254. PageID #: 32404



information sufficient to form a belief as to the truth of the allegations of Paragraph 460 and

therefore denies them.

       461.    The allegations in Paragraph 461 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 461 and

therefore denies them.

       462.    Purdue denies each and every allegations of subheading h and Paragraph 462 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 462 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       463.    The allegations in Paragraph 463 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 463 and

therefore denies them.

       464.    The allegations in Paragraph 464 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 464 and

therefore denies them.

       465.    Purdue denies each and every allegations of subheading 3 and Paragraph 465 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 465 as they relate to other Defendants and therefore denies those




                                                 97
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 98 of 254. PageID #: 32405



allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       466.    The allegations in Paragraph 466 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 466 and

therefore denies them.

       467.    Purdue denies each and every allegation in Paragraph 467 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to AGS 2009 Guidelines and a CME

entitled Persistent Pain in the Older Adult, which speak for themselves, but denies any attempt by

Plaintiffs to paraphrase or characterize them. Purdue lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 467 as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       468.    The allegations in Paragraph 468 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 468 and

therefore denies them.

       469.    The allegations in Paragraph 469 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 469 and

therefore denies them.




                                                 98
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 99 of 254. PageID #: 32406



       470.    Purdue denies each and every allegation in Paragraph 470 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a publication entitled Exit Wounds and

a VA Office of Inspector General Report, which speak for themselves, but denies any attempt by

Plaintiffs to paraphrase or characterize them. Purdue lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 470 as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       471.    The allegations in Paragraph 471 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 471 and

therefore denies them.

       472.    The allegations in subheading 4 and Paragraph 472 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

4 and Paragraph 472 and therefore denies them.

       473.    The allegations in Paragraph 473 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 473 and

therefore denies them.

       474.    The allegations in Paragraph 474 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                 99
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 100 of 254. PageID #: 32407



information sufficient to form a belief as to the truth of the allegations of Paragraph 474 and

therefore denies them.

       475.   The allegations in Paragraph 475 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 475 and

therefore denies them.

       476.   The allegations in Paragraph 476 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 476 and

therefore denies them.

       477.   The allegations in Paragraph 477 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 477 and

therefore denies them.

       478.   The allegations in Paragraph 478 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 478 and

therefore denies them.

       479.   The allegations in Paragraph 479 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 479 and

therefore denies them.




                                             100
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 101 of 254. PageID #: 32408



       480.   The allegations in Paragraph 480 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 480 and

therefore denies them.

       481.   The allegations in Paragraph 481 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 481 and

therefore denies them.

       482.   The allegations in Paragraph 482 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 482 and

therefore denies them.

       483.   The allegations in Paragraph 483 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 483 and

therefore denies them.

       484.   The allegations in Paragraph 484 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 484 and

therefore denies them.

       485.   The allegations in Paragraph 485 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             101
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 102 of 254. PageID #: 32409



information sufficient to form a belief as to the truth of the allegations of Paragraph 485 and

therefore denies them.

       486.    The allegations in Paragraph 486 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 486 and

therefore denies them.

       487.    Plaintiffs have agreed to strike the entirety of Paragraph 487 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 487.

       488.    Purdue denies each and every allegation in Paragraph 488 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 488 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       489.    The allegations in Paragraph 489 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 489 and

therefore denies them.

       490.    The allegations in Paragraph 490 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 490 and

therefore denies them.

       491.    Purdue denies each and every allegation in Paragraph 491 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                102
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 103 of 254. PageID #: 32410



Paragraph 491 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       492.    The allegations in Paragraph 492 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 492 and

therefore denies them.

       493.    Purdue denies each and every allegation in Paragraph 493 as to Purdue, except that

Purdue admits only that certain of the Purdue defendants at relevant times were engaged in the

business of manufacturing and marketing certain opioid medications. Purdue further admits that

Paragraph 493 purports to refer to a survey published by the AMA, which speaks for itself, but

denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 493 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       494.    Purdue denies each and every allegation in Paragraph 494 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 494 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       495.    Purdue denies each and every allegations of subheading b as to Purdue. The

allegations in Paragraph 495 are not directed at Purdue and therefore require no response from



                                                103
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 104 of 254. PageID #: 32411



Purdue. To the extent a response is required, Purdue lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of and Paragraph 495 and therefore denies them these

allegations.

       496.    The allegations in Paragraph 496 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 496 and

therefore denies them.

       497.    The allegations in Paragraph 497 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 497 and

therefore denies them.

       498.    Purdue denies each and every allegation in subheading E and Paragraph 498 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading E and Paragraph 498 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       499.    Purdue denies each and every allegation in Paragraph 499 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 499 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       500.    Purdue denies the allegations of Paragraph 500 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation



                                                104
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 105 of 254. PageID #: 32412



of Paragraph 500 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 500 as they relate to other Defendants and therefore

denies those allegations.

       501.    Purdue denies the allegations of subheading 1 and Paragraph 501 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of subheading 1 and Paragraph 501 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in subheading 1 and

Paragraph 501 as they relate to other Defendants and therefore denies those allegations.

       502.    Purdue denies the allegations of Paragraph 502 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 502 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 502 as they relate to other Defendants and therefore

denies those allegations.

       503.    Purdue denies the allegations of Paragraph 503 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 503 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 503 as they relate to other Defendants and therefore

denies those allegations.

       504.    Purdue denies the allegations of Paragraph 504 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 504 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 504 as they relate to other Defendants and therefore

denies those allegations.



                                               105
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 106 of 254. PageID #: 32413



       505.    Purdue denies the allegations of Paragraph 505 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 505 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 505 as they relate to other Defendants and therefore

denies those allegations.

       506.    Purdue denies the allegations of Paragraph 506 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 506 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 506 as they relate to other Defendants and therefore

denies those allegations.

       507.    Purdue denies the allegations of Paragraph 507 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 507 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 507 as they relate to other Defendants and therefore

denies those allegations.

       508.    Purdue denies the allegations of Paragraph 508 and all its subparts as conclusions

of law to which no response is required. To the extent a response is required, Purdue denies each

and every allegation of Paragraph 508 and all its subparts as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 508 and all its

subparts as they relate to other Defendants and therefore denies those allegations.

       509.    Purdue denies the allegations of Paragraph 509 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 509 as to itself. Purdue lacks knowledge or information sufficient to form a belief as



                                                 106
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 107 of 254. PageID #: 32414



to the truth of the allegations in Paragraph 509 as they relate to other Defendants and therefore

denies those allegations.

       510.    Purdue denies the allegations of Paragraph 510 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 510 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 510 as they relate to other Defendants and therefore

denies those allegations.

       511.    Purdue denies the allegations of Paragraph 511 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 511 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 511 as they relate to other Defendants and therefore

denies those allegations.

       512.    Purdue denies the allegations of Paragraph 512 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 512 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 512 as they relate to other Defendants and therefore

denies those allegations.

       513.    Purdue denies the allegations of Paragraph 513 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 513 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 513 as they relate to other Defendants and therefore

denies those allegations.




                                               107
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 108 of 254. PageID #: 32415



       514.    Purdue denies the allegations of Paragraph 514 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 514 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 514 as they relate to other Defendants and therefore

denies those allegations.

       515.    The allegations in Paragraph 515 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 515 and

therefore denies them.

       516.    Purdue denies the allegations of Paragraph 516 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 516 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 516 as they relate to other Defendants and therefore

denies those allegations.

       517.    Purdue denies the allegations of Paragraph 517 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 517 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 517 as they relate to other Defendants and therefore

denies those allegations

       518.    Purdue denies the allegations of Paragraph 518 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 518 as to itself. Purdue lacks knowledge or information sufficient to form a belief as




                                               108
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 109 of 254. PageID #: 32416



to the truth of the allegations in Paragraph 518 as they relate to other Defendants and therefore

denies those allegations.

       519.    Purdue denies the allegations of subheading 2 and Paragraph 519 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of subheading 2 and Paragraph 519 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in subheading 2 Paragraph

519 as they relate to other Defendants and therefore denies those allegations.

       520.    Purdue denies each and every allegation in Paragraph 520 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 520 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       521.    The allegations in Paragraph 521 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 521 and

therefore denies them.

       522.    Purdue denies each and every allegation in Paragraph 522 as to Purdue, except that

Purdue admits only that it has provided certain fees or other support to the Healthcare Distribution

Management Association (“HDMA,” now known as Healthcare Distribution Alliance, or “HDA”).

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 522 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                109
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 110 of 254. PageID #: 32417



       523.    Purdue denies each and every allegation in Paragraph 523 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 523 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       524.    Purdue denies each and every allegation in Paragraph 524 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 524 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       525.    Purdue denies each and every allegation in Paragraph 525 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 525 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       526.    Purdue denies each and every allegation in Paragraph 526 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 526 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       527.    The allegations in Paragraph 527 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                110
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 111 of 254. PageID #: 32418



information sufficient to form a belief as to the truth of the allegations of Paragraph 527 and

therefore denies them.

       528.    The allegations in Paragraph 528 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 528 and

therefore denies them.

       529.    Purdue denies each and every allegation in Paragraph 529 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a Washington Post article, which speaks

for itself, but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

529 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       530.    Purdue denies each and every allegation in Paragraph 530 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to certain agreements, which speak for

themselves, but denies any attempt by Plaintiffs to paraphrase or characterize them. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

530 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       531.    Purdue denies each and every allegation in Paragraph 531 as to Purdue, except that

Purdue admits only that it has provided certain support to the Pain Care Forum (“PCF”) and

HDMA. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the



                                                111
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 112 of 254. PageID #: 32419



allegations of Paragraph 531 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       532.    The allegations in Paragraph 532 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 532 and

therefore denies them.

       533.    Purdue denies each and every allegation in Paragraph 533 as to Purdue, except that

Purdue admits only that it has provided support to the PCF and that Paragraph 533 purports to

refer to a Perrone and Wieder article cited in footnotes 147 and 148, which speaks for itself, but

denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 533 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       534.    Purdue denies each and every allegation in Paragraph 534 as to Purdue, except that

Purdue admits only that it has provided support to the PCF and that Paragraph 534 purports to

refer to the Healthcare Distribution Alliance website cited in footnote 150, which speaks for itself,

but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 534 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.



                                                112
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 113 of 254. PageID #: 32420



       535.    Purdue denies each and every allegation in Paragraph 535 as to Purdue, except that

Purdue admits only that it has provided support to the HDA and that Paragraph 535 purports to

refer to the Healthcare Distribution Alliance website cited in footnote 151, which speaks for itself,

but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 535 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       536.    Purdue denies each and every allegation in Paragraph 536 as to Purdue, except that

Purdue admits only that it has provided support to the HDA and that Paragraph 536 purports to

refer to the Healthcare Distribution Alliance website cited in footnote 152, which speaks for itself,

but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 536 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       537.    Purdue denies each and every allegation in Paragraph 537 as to Purdue, except that

Purdue admits only that it has provided support to the HDA and that Paragraph 537 purports to

refer to the Healthcare Distribution Alliance website cited in footnote 153, which speaks for itself,

but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 537 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations




                                                113
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 114 of 254. PageID #: 32421



are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       538.    Purdue denies each and every allegation in Paragraph 538 as to Purdue, except that

Purdue admits only that it has provided support to the HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 538 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       539.    Purdue denies each and every allegation in Paragraph 539 as to Purdue, except that

Purdue admits only that it has provided support to the HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 539 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       540.    Purdue denies each and every allegation in Paragraph 540 as to Purdue, except that

Purdue admits only that it has provided support to the HDA and that Paragraph 540 purports to

refer to the Healthcare Distribution Alliance website cited in footnote 154, which speaks for itself,

but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 540 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.




                                                114
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 115 of 254. PageID #: 32422



       541.    Purdue denies each and every allegation in Paragraph 541 as to Purdue, except that

Purdue admits only that it has provided support to the HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 541 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       542.    Purdue denies each and every allegation in Paragraph 542 as to Purdue, except that

Purdue admits only that it has provided support to the HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 542 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       543.    Purdue denies each and every allegation in Paragraph 543 as to Purdue, except that

Purdue admits only that it has provided support to the HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 543 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       544.    Purdue denies each and every allegation in Paragraph 544 as to Purdue, except that

Purdue admits only that it has provided support to the HAD and PCF. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 544 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations




                                                115
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 116 of 254. PageID #: 32423



are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       545.    Purdue denies each and every allegation in Paragraph 545 as to Purdue, except that

Purdue admits only that it has provided support to the HDA and that Paragraph 545 purports to

refer to Industry Compliance Guidelines and an amicus brief, which speak for themselves, but

denies any attempt by Plaintiffs to paraphrase or characterize them. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 545 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       546.    Purdue denies each and every allegation in Paragraph 546 as to Purdue, except that

Purdue admits only that it has provided support to the HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 546 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       547.    Plaintiffs have agreed to strike the entirety of Paragraph 547 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 547.

       548.    Purdue denies each and every allegation in Paragraph 548 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 548 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                116
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 117 of 254. PageID #: 32424



       549.    Purdue denies each and every allegation in Paragraph 549 as to Purdue, except that

Purdue admits only that it has provided support to the PCF and HDA. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 549 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       550.    Purdue denies each and every allegation in Paragraph 550 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 550 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       551.    Purdue denies the allegations of Paragraph 551 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 551 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 551 as they relate to other Defendants and therefore

denies those allegations.

       552.    Purdue denies the allegations of Paragraph 552 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 552 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 552 as they relate to other Defendants and therefore

denies those allegations.

       553.    Purdue denies each and every allegation in Paragraph 553 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                117
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 118 of 254. PageID #: 32425



Paragraph 553 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       554.    Purdue denies each and every allegation in subheading 4 and Paragraph 554 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 4 and Paragraph 554 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       555.    Purdue denies each and every allegation in Paragraph 555 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 555 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       556.    Purdue denies each and every allegation in Paragraph 556 and subparts a-c, and e

as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 556 and subpart d as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       557.    Purdue denies each and every allegation in Paragraph 557 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 557 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                118
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 119 of 254. PageID #: 32426



       558.    Purdue admits that it had access to certain prescription data from IMS Health

(IQVIA) and various other companies. Purdue denies the remaining allegations in Paragraph 558

as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 558 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       559.    The allegations in Paragraph 559 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 559 and

therefore denies them.

       560.    Purdue denies each and every allegation in Paragraph 560 as to Purdue, except that

this paragraph purports to refer to Sorrell v. IMS Health Inc., which speaks for itself, which speaks

for itself, but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

560 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       561.    Purdue denies each and every allegation in Paragraph 561 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 561 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                119
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 120 of 254. PageID #: 32427



       562.    Purdue denies each and every allegation in Paragraph 562 as to Purdue, except that

this paragraph purports to refer to Sorrell v. IMS Health Inc., which speaks for itself, which speaks

for itself, but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

562 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       563.    Purdue denies each and every allegation in Paragraph 563 as to Purdue, except that

this paragraph purports to refer to Sorrell v. IMS Health Inc., which speaks for itself, which speaks

for itself, but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

563 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       564.    Plaintiffs have agreed to strike the entirety of Paragraph 564 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 564.

       565.    Purdue denies each and every allegation in Paragraph 565 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 565 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       566.    Purdue denies each and every allegation in Paragraph 566 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                120
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 121 of 254. PageID #: 32428



Paragraph 566 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       567.    Purdue denies each and every allegation in Paragraph 567 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 567 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       568.    Purdue denies each and every allegation in Paragraph 568 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a Meier article, which speaks for itself,

but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 568 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       569.    Purdue denies each and every allegation in Paragraph 569 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a Los Angeles Times article, which

speaks for itself, but denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

569 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.




                                                 121
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 122 of 254. PageID #: 32429



       570.    Purdue denies each and every allegation in Paragraph 570 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 570 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       571.    Purdue admits only that it had access to prescription sales data from IMS Health

(IQVIA). Purdue denies each and every remaining allegation in Paragraph 571 as to Purdue.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 571 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       572.    The allegations in Paragraph 572 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 572 and

therefore denies them.

       573.    The allegations in Paragraph 573 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 573 and

therefore denies them.

       574.    Purdue denies each and every allegation in Paragraph 574 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 574 as they relate to other Defendants and therefore denies those allegations. To the




                                                122
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 123 of 254. PageID #: 32430



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       575.    Purdue denies each and every allegation in Paragraph 575 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a Meier article cited in footnote 164,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 575 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       576.    Purdue denies each and every allegation in Paragraph 576 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 576 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       577.    The allegations in Paragraph 577 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 577 and

therefore denies them.

       578.    Purdue denies each and every allegation in Paragraph 578 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 578 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                 123
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 124 of 254. PageID #: 32431



       579.    Purdue denies each and every allegation in subheading 5 and Paragraph 579 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 5 and Paragraph 579 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       580.    Purdue denies each and every allegation in Paragraph 580 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 580 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       581.    The allegations in Paragraph 581 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 581 and

therefore denies them.

       582.    The allegations in Paragraph 582 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 582 and

therefore denies them.

       583.    The allegations in Paragraph 583 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 583 and

therefore denies them.




                                                124
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 125 of 254. PageID #: 32432



       584.   The allegations in Paragraph 584 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 584 and

therefore denies them.

       585.   The allegations in Paragraph 585 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 585 and

therefore denies them.

       586.   The allegations in Paragraph 586 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 586 and

therefore denies them.

       587.   The allegations in Paragraph 587 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 587 and

therefore denies them.

       588.   The allegations in Paragraph 588 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 588 and

therefore denies them.

       589.   The allegations in Paragraph 589 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             125
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 126 of 254. PageID #: 32433



information sufficient to form a belief as to the truth of the allegations of Paragraph 589 and

therefore denies them.

       590.    The allegations in Paragraph 590 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 590 and

therefore denies them.

       591.    The allegations in Paragraph 591 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 591 and

therefore denies them.

       592.    The allegations in Paragraph 592 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 592 and

therefore denies them.

       593.    Purdue denies each and every allegation in Paragraph 593 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 593 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       594.    Purdue denies each and every allegation in subheading 6 and Paragraph 594 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 6 and Paragraph 594 as they relate to other Defendants and therefore




                                                126
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 127 of 254. PageID #: 32434



denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       595.    The allegations in Paragraph 595 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 595 and

therefore denies them.

       596.    The allegations in Paragraph 596 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 596 and

therefore denies them.

       597.    The allegations in Paragraph 597 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 597 and

therefore denies them.

       598.    The allegations in Paragraph 598 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 598 and

therefore denies them.

       599.    Purdue denies each and every allegation in Paragraph 599 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an amicus brief filed in Masters

Pharmaceuticals, Inc. v. United States Drug Enforcement Administration, cited in footnote 167,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                 127
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 128 of 254. PageID #: 32435



Paragraph 599 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       600.    Purdue denies each and every allegation in Paragraph 600 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 600 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       601.    The allegations in Paragraph 601 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 601 and

therefore denies them.

       602.    Purdue denies each and every allegation in Paragraph 602 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to Purdue’s website, which speaks for

itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue lacks knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 602 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       603.    Purdue admits that it works with law enforcement and various government agencies

to combat opioid abuse and diversion. Purdue further admits that Paragraph 603 purports to refer

to various “pronouncements” by Purdue, which speak for themselves, but denies any attempt by




                                                 128
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 129 of 254. PageID #: 32436



plaintiffs to paraphrase or characterize them. Purdue denies each and every remaining allegation

in Paragraph 603.

       604.    Purdue admits that it works with law enforcement and various government agencies

to combat opioid abuse and diversion. Purdue further admits that this paragraph purports to refer

to various pages of Purdue’s website, purduepharma.com, which speak for themselves, but denies

any attempt by Plaintiffs to paraphrase or characterize them. Purdue denies each and every

remaining allegation in Paragraph 604.

       605.    Purdue denies each and every allegation in Paragraph 605.

       606.    Purdue denies each and every allegation in Paragraph 606 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 606 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       607.    The allegations in subheading 7 and Paragraph 607 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

7 and Paragraph 607 and therefore denies them.

       608.    The allegations in Paragraph 608 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 608 and

therefore denies them.

       609.    The allegations in Paragraph 609 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or



                                                129
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 130 of 254. PageID #: 32437



information sufficient to form a belief as to the truth of the allegations of Paragraph 609 and

therefore denies them.

       610.    The allegations in Paragraph 610 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 610 and

therefore denies them.

       611.    The allegations in subheading a and Paragraph 611 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

a and Paragraph 611 and therefore denies them.

       612.    Purdue denies the allegations of Paragraph 612 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 612 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 612 as they relate to other Defendants and therefore

denies those allegations.

       613.    The allegations in Paragraph 613 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 613 and

therefore denies them.

       614.    The allegations in Paragraph 614 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 614 and

therefore denies them.



                                                130
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 131 of 254. PageID #: 32438



       615.   The allegations in Paragraph 615 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 615 and

therefore denies them.

       616.   The allegations in Paragraph 616 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 616 and

therefore denies them.

       617.   The allegations in Paragraph 617 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 617 and

therefore denies them.

       618.   The allegations in Paragraph 618 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 618 and

therefore denies them.

       619.   The allegations in Paragraph 619 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 619 and

therefore denies them.

       620.   The allegations in Paragraph 620 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             131
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 132 of 254. PageID #: 32439



information sufficient to form a belief as to the truth of the allegations of Paragraph 620 and

therefore denies them.

       621.   The allegations in Paragraph 621 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 621 and

therefore denies them.

       622.   The allegations in Paragraph 622 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 622 and

therefore denies them.

       623.   The allegations in Paragraph 623 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 623 and

therefore denies them.

       624.   The allegations in Paragraph 624 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 624 and

therefore denies them.

       625.   The allegations in Paragraph 625 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 625 and

therefore denies them.




                                             132
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 133 of 254. PageID #: 32440



       626.    The allegations in Paragraph 626 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 626 and

therefore denies them.

       627.    The allegations in subheading b and Paragraph 627 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

b and Paragraph 627 and therefore denies them.

       628.    The allegations in Paragraph 628 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 628 and

therefore denies them.

       629.    The allegations in Paragraph 629 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 629 and

therefore denies them.

       630.    The allegations in Paragraph 630 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 630 and

therefore denies them.

       631.    The allegations in Paragraph 631 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                133
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 134 of 254. PageID #: 32441



information sufficient to form a belief as to the truth of the allegations of Paragraph 631 and

therefore denies them.

       632.   The allegations in Paragraph 632 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 632 and

therefore denies them.

       633.   The allegations in Paragraph 633 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 633 and

therefore denies them.

       634.   The allegations in Paragraph 634 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 634 and

therefore denies them.

       635.   The allegations in Paragraph 635 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 635 and

therefore denies them.

       636.   The allegations in Paragraph 636 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 636 and

therefore denies them.




                                             134
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 135 of 254. PageID #: 32442



       637.   The allegations in Paragraph 637 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 637 and

therefore denies them.

       638.   The allegations in Paragraph 638 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 638 and

therefore denies them.

       639.   The allegations in Paragraph 639 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 639 and

therefore denies them.

       640.   The allegations in Paragraph 640 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 640 and

therefore denies them.

       641.   The allegations in Paragraph 641 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 641 and

therefore denies them.

       642.   The allegations in Paragraph 642 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             135
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 136 of 254. PageID #: 32443



information sufficient to form a belief as to the truth of the allegations of Paragraph 642 and

therefore denies them.

       643.   The allegations in Paragraph 643 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 643 and

therefore denies them.

       644.   The allegations in Paragraph 644 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 644 and

therefore denies them.

       645.   The allegations in Paragraph 645 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 645 and

therefore denies them.

       646.   The allegations in Paragraph 646 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 646 and

therefore denies them.

       647.   The allegations in Paragraph 647 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 647 and

therefore denies them.




                                             136
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 137 of 254. PageID #: 32444



       648.   The allegations in Paragraph 648 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 648 and

therefore denies them.

       649.   The allegations in Paragraph 649 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 649 and

therefore denies them.

       650.   The allegations in Paragraph 650 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 650 and

therefore denies them.

       651.   The allegations in Paragraph 651 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 651 and

therefore denies them.

       652.   The allegations in Paragraph 652 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 652 and

therefore denies them.

       653.   The allegations in Paragraph 653 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             137
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 138 of 254. PageID #: 32445



information sufficient to form a belief as to the truth of the allegations of Paragraph 653 and

therefore denies them.

       654.   The allegations in Paragraph 654 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 654 and

therefore denies them.

       655.   The allegations in Paragraph 655 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 655 and

therefore denies them.

       656.   The allegations in Paragraph 656 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 656 and

therefore denies them.

       657.   The allegations in Paragraph 657 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 657 and

therefore denies them.

       658.   The allegations in Paragraph 658 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 658 and

therefore denies them.




                                             138
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 139 of 254. PageID #: 32446



       659.    The allegations in Paragraph 659 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 659 and

therefore denies them

       660.    The allegations in subheading F and Paragraph 660 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

F and Paragraph 660 and therefore denies them.

       661.    The allegations in Paragraph 661 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 661 and

therefore denies them.

       662.    The allegations in Paragraph 662 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 662 and

therefore denies them.

       663.    The allegations in Paragraph 663 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 663 and

therefore denies them.

       664.    The allegations in Paragraph 664 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                139
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 140 of 254. PageID #: 32447



information sufficient to form a belief as to the truth of the allegations of Paragraph 664 and

therefore denies them.

       665.   The allegations in Paragraph 665 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 665 and

therefore denies them.

       666.   The allegations in Paragraph 666 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 666 and

therefore denies them.

       667.   The allegations in Paragraph 667 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 667 and

therefore denies them.

       668.   The allegations in Paragraph 668 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 668 and

therefore denies them.

       669.   The allegations in Paragraph 669 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 669 and

therefore denies them.




                                             140
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 141 of 254. PageID #: 32448



       670.    Purdue denies each and every allegation in Paragraph 670 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 670 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       671.    Purdue denies each and every allegation in subheading G and Paragraph 671 as to

Purdue, except that Purdue admits only that at certain times it was engaged in marketing certain

opioid medications, including in Ohio. Purdue lacks knowledge or information sufficient to form

a belief as to the truth of the allegations of subheading g and Paragraph 671 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       672.    Purdue denies each and every allegation in subheadings 1 and a and Paragraph 672

as to Purdue, except that Purdue admits only that at certain times it was engaged in marketing

certain opioid medications, including in Summit County. Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of subheading 1 and a and Paragraph

672 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       673.    Purdue denies each and every allegation in Paragraph 673 as to Purdue, except that

Purdue admits only that at certain times it was engaged in marketing certain opioid medications

and that certain Purdue defendants at various times employed sales representatives to detail to

physicians certain of its opioid medications, including in Summit County. Purdue also admits that



                                                141
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 142 of 254. PageID #: 32449



it provided certain grant support and/or consulting fees to physicians in Summit County and that

Paragraph 673 purports to refer to “publicly available date,” which speaks for itself, but Purdue

denies any attempt by Plaintiffs to paraphrase or characterize it. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 673 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       674.    Purdue admits, on information and belief, that its opioid medications have been

prescribed in Summit County. Purdue further admits that at certain times it was engaged in

marketing certain opioid medications, including in Summit County, and that Paragraph 674

purports to refer to uncited prescription rate data, which speaks for itself, but Purdue denies any

attempt by Plaintiffs to paraphrase or characterize it.. Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 674 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       675.    Purdue denies each and every allegation in Paragraph 675 as to Purdue, except that

certain Purdue defendants at various times employed sales representatives to detail to physicians

certain of its opioid medications, including in Summit County. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 675 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.



                                                 142
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 143 of 254. PageID #: 32450



       676.    Purdue denies each and every allegation in Paragraph 676 as to Purdue, except that

Purdue admits only that at certain times it was engaged in marketing certain opioid medications

and that certain of the Purdue defendants at various times employed sales representatives to detail

to physicians certain of its opioid medications, including in Summit County. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

676 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       677.    Purdue denies each and every allegation in Paragraph 677 as to Purdue, except that

Purdue admits only that at certain times it was engaged in marketing certain opioid medications,

including in Summit County. Purdue further admits that Paragraph 677 purports to refer to a

catalogue, which speaks for itself, but denies any attempt by Plaintiffs to paraphrase or characterize

it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 677 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       678.    Purdue denies each and every allegation in Paragraph 678 as to Purdue, except that

Purdue admits only that at certain times it was engaged in marketing certain opioid medications

and that certain Purdue defendants at various times employed sales representatives to detail to

physicians certain of its opioid medications, including in Summit County. Purdue further admits

that Paragraph 678 purports to refer to interviews with Summit County prescriptions, which speak

for themselves, but denies any attempt by Plaintiffs to paraphrase or characterize them Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                 143
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 144 of 254. PageID #: 32451



Paragraph 678 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       679.    Purdue denies each and every allegation in Paragraph 679 as to Purdue, except that

Purdue admits only that at certain times it was engaged in marketing certain opioid medications

and that certain of the Purdue defendants at various times employed sales representatives to detail

to physicians certain of its opioid medications, including in Summit County. Purdue further admits

that Paragraph 679 purports to refer to interviews with Summit County prescriptions, which speak

for themselves, but denies any attempt by Plaintiffs to paraphrase or characterize them. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 679 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       680.    The allegations in Paragraph 680 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 680 and

therefore denies them.

       681.    The allegations in Paragraph 681 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 681 and

therefore denies them.

       682.    The allegations in Paragraph 682 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or



                                                144
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 145 of 254. PageID #: 32452



information sufficient to form a belief as to the truth of the allegations of Paragraph 682 and

therefore denies them.

       683.    The allegations in Paragraph 683 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 683 and

therefore denies them.

       684.    Purdue denies the allegations of subheading a as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of subheading a as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in subheading a as they relate to other Defendants and therefore

denies those allegations. The allegations in Paragraph 684 are not directed at Purdue and therefore

require no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 684 and

therefore denies them.

       685.    Purdue denies the allegations of Paragraph 685 as conclusions of law to which no

response is required. Further, the allegations in Paragraph 685 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

685 and therefore denies them.

       686.    Purdue denies the allegations of Paragraph 686 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 686 as to itself. Purdue lacks knowledge or information sufficient to form a belief as




                                                145
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 146 of 254. PageID #: 32453



to the truth of the allegations in Paragraph 686 as they relate to other Defendants and therefore

denies those allegations.

       687.    The allegations in Paragraph 687 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 687 and

therefore denies them.

       688.    Purdue denies each and every allegation in Paragraph 688 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 688 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       689.    The allegations in Paragraph 689 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 689 and

therefore denies them.

       690.    The allegations in Paragraph 690 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 690 and

therefore denies them.

       691.    The allegations in Paragraph 691 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 691 and

therefore denies them.



                                                146
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 147 of 254. PageID #: 32454



       692.   The allegations in Paragraph 692 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 692 and

therefore denies them.

       693.   The allegations in Paragraph 693 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 693 and

therefore denies them.

       694.   The allegations in Paragraph 694 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 694 and

therefore denies them.

       695.   The allegations in Paragraph 695 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 695 and

therefore denies them.

       696.   The allegations in Paragraph 696 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 696 and

therefore denies them.

       697.   The allegations in Paragraph 697 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             147
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 148 of 254. PageID #: 32455



information sufficient to form a belief as to the truth of the allegations of Paragraph 697 and

therefore denies them.

       698.    The allegations in Paragraph 698 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 698 and

therefore denies them.

       699.    The allegations in Paragraph 699 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 699 and

therefore denies them.

       700.    The allegations in Paragraph 700 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 700 and

therefore denies them.

       701.    Purdue each and every allegation of Paragraph 701 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

701 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       702.    Purdue each and every allegation of Paragraph 702 and subparts a, b, c, and f as to

itself. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 702 as they relate to other Defendants and therefore denies those

allegations. The allegations in subparts d and e of Paragraph 702 are not directed at Purdue and



                                                148
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 149 of 254. PageID #: 32456



therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

702 and therefore denies them.

       703.    Plaintiffs have agreed to strike the entirety of Paragraph 703 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 703.

       704.    Plaintiffs have agreed to strike the entirety of Paragraph 704 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 704.

       705.    The allegations in Paragraph 705 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 705 and

therefore denies them.

       706.    The allegations in Paragraph 706 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 706 and

therefore denies them.

       707.    The allegations in Paragraph 707 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 707 and

therefore denies them.

       708.    Purdue denies each and every allegation in Paragraph 708 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 708 as they relate to other Defendants and therefore denies those allegations. To the




                                                149
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 150 of 254. PageID #: 32457



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       709.    Purdue denies each and every allegation in Paragraph 709 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 709 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       710.    Purdue denies each and every allegation in Paragraph 710 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 710 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       711.    Plaintiffs have agreed to strike the entirety of Paragraph 711 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 711.

       712.    The allegations in Paragraph 712 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 712 and

therefore denies them.

       713.    Purdue denies each and every allegation in Paragraph 713 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 713 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                150
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 151 of 254. PageID #: 32458



       714.    Purdue denies each and every allegation in subheading c and Paragraph 714 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading c and Paragraph 714 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       715.    The allegations in Paragraph 715 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 715 and

therefore denies them.

       716.    The allegations in Paragraph 716 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 716 and

therefore denies them.

       717.    The allegations in Paragraph 717 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 717 and

therefore denies them.

       718.    The allegations in Paragraph 718 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 718 and

therefore denies them.

       719.    The allegations in Paragraph 719 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or



                                                151
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 152 of 254. PageID #: 32459



information sufficient to form a belief as to the truth of the allegations of Paragraph 719 and

therefore denies them.

       720.   The allegations in Paragraph 720 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 720 and

therefore denies them.

       721.   The allegations in Paragraph 721 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 721 and

therefore denies them.

       722.   The allegations in Paragraph 722 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 722 and

therefore denies them.

       723.   The allegations in Paragraph 723 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 723 and

therefore denies them.

       724.   The allegations in Paragraph 724 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 724 and

therefore denies them.




                                             152
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 153 of 254. PageID #: 32460



       725.   The allegations in Paragraph 725 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 725 and

therefore denies them.

       726.   The allegations in Paragraph 726 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 726 and

therefore denies them.

       727.   The allegations in Paragraph 727 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 727 and

therefore denies them.

       728.   The allegations in Paragraph 728 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 728 and

therefore denies them.

       729.   The allegations in Paragraph 729 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 729 and

therefore denies them.

       730.   The allegations in Paragraph 730 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             153
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 154 of 254. PageID #: 32461



information sufficient to form a belief as to the truth of the allegations of Paragraph 730 and

therefore denies them.

       731.   The allegations in Paragraph 731 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 731 and

therefore denies them.

       732.   The allegations in Paragraph 732 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 732 and

therefore denies them.

       733.   The allegations in Paragraph 733 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 733 and

therefore denies them.

       734.   The allegations in Paragraph 734 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 734 and

therefore denies them.

       735.   The allegations in Paragraph 735 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 735 and

therefore denies them.




                                             154
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 155 of 254. PageID #: 32462



       736.   The allegations in Paragraph 736 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 736 and

therefore denies them.

       737.   The allegations in Paragraph 737 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 737 and

therefore denies them.

       738.   The allegations in Paragraph 738 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 738 and

therefore denies them.

       739.   The allegations in Paragraph 739 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 739 and

therefore denies them.

       740.   The allegations in Paragraph 740 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 740 and

therefore denies them.

       741.   The allegations in Paragraph 741 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             155
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 156 of 254. PageID #: 32463



information sufficient to form a belief as to the truth of the allegations of Paragraph 741 and

therefore denies them.

       742.    The allegations in Paragraph 742 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 742 and

therefore denies them.

       743.    The allegations in Paragraph 743 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 743 and

therefore denies them.

       744.    The allegations in Paragraph 744 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 744 and

therefore denies them.

       745.    The allegations in Paragraph 745 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 745 and

therefore denies them.

       746.    Purdue denies each and every allegation in subheading H and 1 and Paragraph 746

as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph subheading H and 1 and 746 as they relate to other Defendants and

therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.



                                                156
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 157 of 254. PageID #: 32464



       747.    Purdue denies each and every allegation in Paragraph 747 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 747 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       748.    Purdue denies each and every allegation in Paragraph 748 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 748 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       749.    Purdue denies each and every allegation in Paragraph 749 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 749 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       750.    Purdue denies each and every allegation in Paragraph 750 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 750 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       751.    Purdue denies each and every allegation in Paragraph 751 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 751 as they relate to other Defendants and therefore denies those allegations. To the



                                                157
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 158 of 254. PageID #: 32465



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       752.    Purdue denies each and every allegation in Paragraph 752 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 752 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       753.    Purdue denies each and every allegation in Paragraph 753 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 753 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       754.    Purdue denies each and every allegation in Paragraph 754 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 754 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       755.    Purdue denies each and every allegation in Paragraph 755 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 755 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                158
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 159 of 254. PageID #: 32466



       756.    Purdue denies each and every allegation in Paragraph 756 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a publication by Porter and Jick, which

speaks for itself, but Purdue denies any attempt by Plaintiffs to paraphrase or characterize it.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 756 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       757.    Purdue denies each and every allegation in Paragraph 757 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a publication by Porter and Jick, which

speaks for itself, but Purdue denies any attempt by Plaintiffs to paraphrase or characterize it.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 757 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       758.    Purdue denies each and every allegation in Paragraph 758 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a publication by Porter and Jick, which

speaks for itself, but Purdue denies any attempt by Plaintiffs to paraphrase or characterize it.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 758 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       759.    Purdue denies each and every allegation in Paragraph 759 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                159
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 160 of 254. PageID #: 32467



Paragraph 759 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       760.    Purdue denies each and every allegation in subheading 2 and Paragraph 760 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 2 and Paragraph 760 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       761.    Purdue denies each and every allegation in Paragraph 761 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 761 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       762.    Purdue denies each and every allegation in Paragraph 762 as to Purdue, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to the HDA. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 762 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       763.    Purdue denies each and every allegation in Paragraph 763 as to Purdue, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to the HDA. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 763 as they relate to other Defendants and therefore denies those



                                                160
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 161 of 254. PageID #: 32468



allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       764.    Purdue denies each and every allegation in Paragraph 764 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 764 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       765.    Purdue denies each and every allegation in Paragraph 765 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 765 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       766.    Purdue denies each and every allegation in Paragraph 766 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 766 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       767.    Purdue denies the allegations of subheading I as conclusions of law to which no

response is required. Purdue denies each and every allegation of subheading 1 and Paragraph 767

as to itself. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in subheading 1 and Paragraph 767 as they relate to other Defendants and therefore

denies those allegations.




                                                 161
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 162 of 254. PageID #: 32469



       768.    Purdue denies the allegations of Paragraph 768 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 768 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 768 as they relate to other Defendants and therefore

denies those allegations.

       769.    Purdue denies the allegations of subheading 2 and Paragraph 769 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of subheading 2 and Paragraph 769 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 769 as they

relate to other Defendants and therefore denies those allegations.

       770.    Purdue denies each and every allegation in Paragraph 770 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 770 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       771.    Purdue denies each and every allegation in Paragraph 771 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 771 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       772.    Purdue denies each and every allegation in Paragraph 772 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 772 as they relate to other Defendants and therefore denies those allegations. To the



                                                162
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 163 of 254. PageID #: 32470



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       773.    Purdue denies each and every allegation in Paragraph 773 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 773 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       774.    Purdue denies each and every allegation in Paragraph 774 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 774 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       775.    Purdue denies the allegations of Paragraph 775 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 775 as to itself, except that Purdue admits only that this paragraph purports to refer

to a court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 775 as they relate to other Defendants and therefore denies those

allegations.

       776.    Purdue denies each and every allegation in Paragraph 776 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 776 as they relate to other Defendants and therefore denies those allegations. To the




                                                163
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 164 of 254. PageID #: 32471



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       777.    Purdue denies each and every allegation in Paragraph 777 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 777 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       778.    Purdue denies each and every allegation in subheading J and Paragraph 778 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading J and Paragraph 778 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       779.    Purdue denies each and every allegation in Paragraph 779 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 779 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       780.    Purdue denies each and every allegation in Paragraph 780 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 780 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                164
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 165 of 254. PageID #: 32472



       781.    Purdue denies the allegations of Paragraph 781 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 781 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 781 as they relate to other Defendants and therefore

denies those allegations.

       782.    Purdue denies each and every allegation in subheading 1 and Paragraph 782 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 1 and Paragraph 782 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       783.    The allegations in Paragraph subheading a and 783 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

a and Paragraph 783 and therefore denies them.

       784.    The allegations in Paragraph 784 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 784 and

therefore denies them.

       785.    The allegations in Paragraph 785 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 785 and

therefore denies them.




                                                165
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 166 of 254. PageID #: 32473



       786.    The allegations in subheading b and Paragraph 786 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

b and Paragraph 786 and therefore denies them.

       787.    The allegations in Paragraph 787 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 787 and

therefore denies them.

       788.    The allegations in subheading c and Paragraph 788 are not directed at Purdue and

therefore require no response from Purdue. To the extent a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of subheading

c and Paragraph 788 and therefore denies them.

       789.    The allegations in Paragraph 789 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 789 and

therefore denies them.

       790.    The allegations in Paragraph 790 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 790 and

therefore denies them.

       791.    Purdue admits only that in 2007, The Purdue Frederick Company Inc. signed a plea

agreement in a Western District of Virginia case, pursuant to which The Purdue Frederick

Company Inc. entered a plea of guilty to 21 U.S.C. §§ 331(a) and 333(a)(2). This agreement is in



                                                166
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 167 of 254. PageID #: 32474



writing and speaks for itself, but Purdue denies any attempt by Plaintiffs to paraphrase or

characterize it. Purdue denies any remaining allegations of Paragraph 791.

       792.    Purdue denies each and every allegation in Paragraph 792 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 792 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       793.    Purdue denies each and every allegation in subheading 2 and Paragraph 793 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 2 and Paragraph 793 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       794.    The allegations in Paragraph 794 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 794 and

therefore denies them.

       795.    The allegations in Paragraph 795 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 795 and

therefore denies them.

       796.    The allegations in Paragraph 796 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                167
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 168 of 254. PageID #: 32475



information sufficient to form a belief as to the truth of the allegations of Paragraph 796 and

therefore denies them.

       797.   The allegations in Paragraph 797 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 797 and

therefore denies them.

       798.   The allegations in Paragraph 798 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 798 and

therefore denies them.

       799.   The allegations in Paragraph 799 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 799 and

therefore denies them.

       800.   The allegations in Paragraph 800 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 800 and

therefore denies them.

       801.   The allegations in Paragraph 801 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 801 and

therefore denies them.




                                             168
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 169 of 254. PageID #: 32476



       802.   The allegations in Paragraph 802 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 802 and

therefore denies them.

       803.   The allegations in Paragraph 803 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 803 and

therefore denies them.

       804.   The allegations in Paragraph 804 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 804 and

therefore denies them.

       805.   Plaintiffs have agreed to strike the entirety of Paragraph 805 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 805.

       806.   Plaintiffs have agreed to strike the entirety of Paragraph 806 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 806.

       807.   Plaintiffs have agreed to strike the entirety of Paragraph 807 from the Complaint.

Accordingly, Purdue is not required to provide any response to Paragraph 807.

       808.   Purdue admits only that it at various times it has used or maintained systems or

databases to track potential abuse or diversion of opioids but Purdue denies Plaintiffs’

characterization of such database and denies the remaining allegations of Paragraph 808.

       809.   Purdue denies each and every allegation in Paragraph 809 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an article in the Los Angeles Times,



                                              169
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 170 of 254. PageID #: 32477



which speaks for itself, but denies any attempt by Plaintiffs to characterize or paraphrase it. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 809 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       810.    Purdue denies each and every allegation in Paragraph 810 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 810 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       811.    Purdue admits only that Paragraph 811 purports to refer to findings by the New

York Attorney General, which speak for themselves, but denies any attempt by Plaintiffs to

paraphrase or characterize them. Purdue denies each and every remaining allegation in Paragraph

811.

       812.    The allegations in Paragraph 812 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 812 and

therefore denies them.

       813.    Purdue denies each and every allegation in Paragraph 813 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 813 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                 170
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 171 of 254. PageID #: 32478



RESPONSE TO SECTION ENTITLED “II. FACTS PERTAINING TO CLAIMS UNDER
 RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS (“RICO”) ACT”

       814.    Purdue denies each and every allegation in subheadings II, a, and 1 and Paragraph

814 as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of subheading II, a, and 1 and Paragraph 814 as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       815.    Purdue denies each and every allegation in Paragraph 815 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 815 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       816.    Purdue denies each and every allegation in Paragraph 816 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 816 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       817.    Purdue denies each and every allegation in Paragraph 817 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 817 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                 171
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 172 of 254. PageID #: 32479



       818.    Purdue denies each and every allegation in Paragraph 818 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 818 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       819.    Purdue denies each and every allegation in Paragraph 819 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 819 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       820.    Purdue denies each and every allegation in Paragraph 820 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 820 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       821.    Purdue denies each and every allegation in Paragraph 821 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 821 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       822.    Purdue denies each and every allegation in Paragraph 822 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 822 as they relate to other Defendants and therefore denies those allegations. To the



                                                172
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 173 of 254. PageID #: 32480



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       823.    Purdue denies each and every allegation in Paragraph 823 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 823 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       824.    The allegations in Paragraph 824 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 824 and

therefore denies them.

       825.    The allegations in Paragraph 825 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 825 and

therefore denies them.

       826.    Purdue denies each and every allegation in Paragraph 826 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 826 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       827.    Purdue denies each and every allegation in Paragraph 827 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 827 as they relate to other Defendants and therefore denies those allegations. To the



                                                173
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 174 of 254. PageID #: 32481



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       828.    Purdue denies each and every allegation in Paragraph 828 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 828 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       829.    Purdue denies the allegations of subheading 2 as conclusions of law to which no

response is required. Purdue denies each and every allegation in and Paragraph 829 and all of its

subparts as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 829 and all of its subparts as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       830.    Purdue denies each and every allegation in Paragraph 830 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 830 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       831.    Purdue denies each and every allegation in Paragraph 831 and all its subparts as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 831 and all its subparts as they relate to other Defendants and therefore




                                                 174
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 175 of 254. PageID #: 32482



denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       832.    Purdue denies each and every allegation in Paragraph 832 as to Purdue, except

Purdue admits only that Paragraph 832 purports to refer to an article from the United States

Congress Senate Committee on Homeland Security and Governmental Affairs cited in footnotes

207 and 208, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 832 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       833.    Purdue denies each and every allegation in Paragraph 833 and all its subparts as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 833 and all its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       834.    Purdue denies each and every allegation in Paragraph 834 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 834 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       835.    Purdue denies each and every allegation in Paragraph 835 as to Purdue, except that

Purdue admits only that that it has provided certain grant support, donations, dues, and/or

consulting fees to the APF, AAPM/APS, FSMB, Alliance for Patient Access, USPF and AGS.



                                                175
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 176 of 254. PageID #: 32483



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 835 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       836.    Purdue denies each and every allegation in Paragraph 836 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 836 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       837.    Purdue denies each and every allegation in Paragraph 837 as to Purdue, except that

Purdue admits only that that it has provided certain grant support and/or consulting fees to Dr.

Portenoy, Dr. Fine, Dr. Fishman, and Dr. Webster. Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 837 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       838.    Purdue denies each and every allegation in subheading 4 and Paragraph 838 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 4 and Paragraph 838 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       839.    Purdue denies each and every allegation in Paragraph 839 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                 176
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 177 of 254. PageID #: 32484



Paragraph 839 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

        840.    Purdue denies the allegations of Paragraph 840 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 840 as to itself, except that Purdue admits only that this paragraph purports to refer

to a court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 840 as they relate to other Defendants and therefore denies those

allegations..

        841.    Purdue denies the allegations of Paragraph 841 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 841 as to itself, except that Purdue admits only that this paragraph purports to refer

to a court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 841 as they relate to other Defendants and therefore denies those

allegations.

        842.    Purdue denies the allegations of Paragraph 842 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 842 as to itself, except that Purdue admits only that this paragraph purports to refer

to a court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of




                                                177
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 178 of 254. PageID #: 32485



the allegations in Paragraph 842 as they relate to other Defendants and therefore denies those

allegations.

       843.    Purdue denies each and every allegation in Paragraph 843 and its subparts as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 843 and its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       844.    Purdue denies each and every allegation in Paragraph 844 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 844 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       845.    Purdue denies each and every allegation in Paragraph 845 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 845 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       846.    Purdue denies each and every allegation in Paragraph 846 as to Purdue. Purdue

further denies the allegations of Paragraph 846 as conclusions of law to which no response is

required. To the extent a response is required, Purdue denies each and every allegation of

Paragraph 846 as to itself, except that Purdue admits only that this paragraph purports to refer to a

court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of



                                                178
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 179 of 254. PageID #: 32486



the allegations in Paragraph 846 as they relate to other Defendants and therefore denies those

allegations.

       847.    Purdue denies each and every allegation in Paragraph 847 as to Purdue. Purdue

further denies the allegations of Paragraph 847 as conclusions of law to which no response is

required. To the extent a response is required, Purdue denies each and every allegation of

Paragraph 847 as to itself, except that Purdue admits only that this paragraph purports to refer to a

court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 847 as they relate to other Defendants and therefore denies those

allegations.

       848.    Purdue denies each and every allegation in Paragraph 848 as to Purdue. Purdue

further denies the allegations of Paragraph 848 as conclusions of law to which no response is

required. To the extent a response is required, Purdue denies each and every allegation of

Paragraph 848 as to itself, except that Purdue admits only that this paragraph purports to refer to a

court order, which speaks for itself, but denies any attempt by Plaintiffs to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 848 as they relate to other Defendants and therefore denies those

allegations.

       849.    Purdue denies each and every allegation in subheading B and Paragraph 849 as to

Purdue, except that Purdue admits only that this paragraph purports to refer to McKesson’s website

cited in footnote 209, which speaks for itself, but denies any attempt by Plaintiffs to paraphrase or

characterize it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of subheading B and Paragraph 849 as they relate to other Defendants and therefore



                                                179
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 180 of 254. PageID #: 32487



denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       850.    Purdue denies each and every allegation in Paragraph 850 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 850 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       851.    Purdue denies the allegations of Paragraph 851 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 851 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 851 as they relate to other Defendants and therefore

denies those allegations.

       852.    Purdue denies each and every allegation in Paragraph 852 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 852 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       853.    Purdue denies each and every allegation in Paragraph 853 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 853 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                180
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 181 of 254. PageID #: 32488



       854.    Purdue denies each and every allegation in Paragraph 854 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 854 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       855.    Purdue denies each and every allegation in Paragraph 855 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 855 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       856.    Purdue denies each and every allegation in Paragraph 856 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 856 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       857.    Purdue denies each and every allegation in Paragraph 857 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an article by Pharmaceutical Commerce

Washington Post articles, and an article from the Charleston Gazette-Mail cited in footnote 211,

which speak for themselves, but denies any attempt by Plaintiffs to paraphrase or characterize

them. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 857 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.



                                                181
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 182 of 254. PageID #: 32489



       858.    Purdue denies the allegations of Paragraph 858 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 858 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 858 as they relate to other Defendants and therefore

denies those allegations.

       859.    Purdue denies the allegations of Paragraph 859 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 859 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 859 as they relate to other Defendants and therefore

denies those allegations.

       860.    Purdue denies the allegations of Paragraph 860 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 860 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 860 as they relate to other Defendants and therefore

denies those allegations.

       861.    Purdue denies the allegations of Paragraph 861 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 861 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 861 as they relate to other Defendants and therefore

denies those allegations.

       862.    Purdue denies the allegations of Paragraph 862 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 862 as to itself. Purdue lacks knowledge or information sufficient to form a belief as



                                               182
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 183 of 254. PageID #: 32490



to the truth of the allegations in Paragraph 862 as they relate to other Defendants and therefore

denies those allegations.

       863.    Purdue denies each and every allegation in Paragraph 863 and its subparts as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 863 and its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       864.    Purdue admits only that certain of the Purdue defendants at relevant times were

engaged in the business of manufacturing, marketing, selling, or distributing opioid medications

in the United States, including but not limited to: OxyContin® (oxycodone hydrochloride

controlled-release, FDA approved in 1995), Butrans® (buprenorphine, FDA approved in 2010),

and Hysingla ER® (hydrocodone bitrate, FDA approved in 2014). Purdue denies the remaining

allegations in Paragraph 864 as to itself. Purdue lacks knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 864 as they relate to other Defendants and

therefore denies those allegations.

       865.    Purdue denies each and every allegation in Paragraph 865 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 865 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       866.    Purdue denies each and every allegation in Paragraph 866 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 866 as they relate to other Defendants and therefore denies those allegations. To the



                                                183
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 184 of 254. PageID #: 32491



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       867.    Purdue denies each and every allegation in Paragraph 867 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 867 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       868.    Purdue denies each and every allegation in Paragraph 868 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 868 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       869.    Purdue denies each and every allegation in Paragraph 869 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 869 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       870.    Purdue denies each and every allegation in Paragraph 870 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 870 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                184
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 185 of 254. PageID #: 32492



       871.    Purdue denies each and every allegation in Paragraph 871 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 871 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       872.    Purdue denies each and every allegation in Paragraph 872 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 872 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       873.    Purdue denies each and every allegation in Paragraph 873 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 873 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       874.    Purdue denies each and every allegation in Paragraph 874 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 874 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       875.    Purdue denies each and every allegation in Paragraph 875 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 875 as they relate to other Defendants and therefore denies those allegations. To the



                                                185
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 186 of 254. PageID #: 32493



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       876.     Purdue denies each and every allegation in Paragraph 876 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 876 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       877.     Purdue denies the allegations of Paragraph 877 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 507 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 877 as they relate to other Defendants and therefore

denies those allegations.

               RESPONSE TO SECTION ENTITLED “CLAIMS FOR RELIEF”

                RESPONSE TO PLAINTIFFS’ FIRST CLAIM FOR RELIEF
                    VIOLATION OF RICO, 18 U.S.C. § 1961 ET SEQ.
                        OPIOID MARKETING ENTERPRISE

       878.     Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       879.     Purdue denies the allegations of the first sentence of Paragraph 879 as to itself.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of the first sentence of Paragraph 879 as they relate to other Defendants and therefore denies those

allegations. Purdue denies the remaining allegations of Paragraph 879 as conclusions of law to

which no response is required. To the extent a response is required, Purdue denies these

allegations.



                                                186
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 187 of 254. PageID #: 32494



       880.    Purdue denies the allegations of Paragraph 880 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 880 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 880 as they relate to other Defendants and therefore

denies those allegations.

       881.    Purdue denies the allegations of Paragraph 881 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 881 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 881 as they relate to other Defendants and therefore

denies those allegations.

       882.    Purdue denies the allegations of Paragraph 882 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 882 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 882 as they relate to other Defendants and therefore

denies those allegations.

       883.    Purdue denies the allegations of Paragraph 883 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 883 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 883 as they relate to other Defendants and therefore

denies those allegations.

       884.    Purdue denies the allegations of Paragraph 884 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 884 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                187
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 188 of 254. PageID #: 32495



as to the truth of the allegations of Paragraph 884 as they relate to other Defendants and therefore

denies those allegations.

       885.    Purdue denies the allegations of Paragraph 885 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 885 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 885 as they relate to other Defendants and therefore

denies those allegations.

       886.    Purdue denies the allegations of Paragraph 886 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 886 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 886 as they relate to other Defendants and therefore

denies those allegations.

       887.    Purdue denies the allegations of Paragraph 887 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 887 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 887 as they relate to other Defendants and therefore

denies those allegations.

       888.    Purdue denies the allegations of Paragraph 888 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 888 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 888 as they relate to other Defendants and therefore

denies those allegations.




                                                188
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 189 of 254. PageID #: 32496



       889.    Purdue denies the allegations of Paragraph 889 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 889 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 889 as they relate to other Defendants and therefore

denies those allegations.

       890.    Purdue denies the allegations of Paragraph 890 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 890 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 890 as they relate to other Defendants and therefore

denies those allegations.

       891.    Purdue denies the allegations of Paragraph 891 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 891 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 891 as they relate to other Defendants and therefore

denies those allegations.

       892.    Purdue denies the allegations of Paragraph 892 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 892 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 892 as they relate to other Defendants and therefore

denies those allegations.

       893.    Purdue denies the allegations of Paragraph 893 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 893 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                189
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 190 of 254. PageID #: 32497



as to the truth of the allegations of Paragraph 893 as they relate to other Defendants and therefore

denies those allegations.

       894.    Purdue denies the allegations of Paragraph 894 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 894 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 894 as they relate to other Defendants and therefore

denies those allegations.

       895.    Purdue denies the allegations of Paragraph 895 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 895 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 895 as they relate to other Defendants and therefore

denies those allegations.

       896.    Purdue denies the allegations of Paragraph 896 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 896 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 896 as they relate to other Defendants and therefore

denies those allegations.

       897.    Purdue denies the allegations of Paragraph 897 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 897 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 897 as they relate to other Defendants and therefore

denies those allegations.




                                                190
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 191 of 254. PageID #: 32498



       898.    Purdue denies the allegations of Paragraph 898 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 898 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 898 as they relate to other Defendants and therefore

denies those allegations.

       899.    Purdue denies the allegations of Paragraph 899 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 899 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 899 as they relate to other Defendants and therefore

denies those allegations.

       900.    Purdue denies the allegations of Paragraph 900 as conclusions of law to which no

response is required. Purdue admits only that this paragraph purports to refer to a Fifth Circuit

case in footnotes 212 and 213, which speaks for itself, but denied any attempt by Plaintiffs to

paraphrase or characterize it. To the extent a response is required, Purdue denies each and every

allegations of Paragraph 900 as to itself. Purdue lacks knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 900 as they relate to other Defendants and

therefore denies those allegations.

       901.    Purdue denies the allegations of Paragraph 901 as conclusions of law to which no

response is required. Purdue admits only that this paragraph purports to refer to a Fifth Circuit

case in footnote 214, which speaks for itself, but denied any attempt by Plaintiffs to paraphrase or

characterize it. To the extent a response is required, Purdue denies each and every allegations of

Paragraph 901 as to itself. Purdue lacks knowledge or information sufficient to form a belief as to




                                                191
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 192 of 254. PageID #: 32499



the truth of the allegations of Paragraph 901 as they relate to other Defendants and therefore denies

those allegations.

       902.    Purdue denies the allegations of Paragraph 902 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 902 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 902 as they relate to other Defendants and therefore

denies those allegations.

       903.    Purdue denies the allegations of Paragraph 903 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 903 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 903 as they relate to other Defendants and therefore

denies those allegations.

       904.    Purdue denies the allegations of Paragraph 904 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 904 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 904 as they relate to other Defendants and therefore

denies those allegations.

       905.    Purdue denies the allegations of Paragraph 905 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 905 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 905 as they relate to other Defendants and therefore

denies those allegations.




                                                192
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 193 of 254. PageID #: 32500



              RESPONSE TO PLAINTIFFS’ SECOND CLAIM FOR RELIEF
                   VIOLATION OF RICO, 18 U.S.C. § 1961 et seq.
                      OPIOID SUPPLY CHAIN ENTERPRISE

       906.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       907.    Purdue denies the allegations of Paragraph 907 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 907 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 907 as they relate to other Defendants and therefore

denies those allegations.

       908.    Purdue denies the allegations of Paragraph 908 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 908 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 908 as they relate to other Defendants and therefore

denies those allegations.

       909.    Purdue denies the allegations of Paragraph 909 as conclusions of law to which no

response is required. Purdue admits only that this paragraph purports to refer to the Health

Distribution Alliance website in footnote 215, which speaks for itself, but denied any attempt by

Plaintiffs to paraphrase or characterize it. To the extent a response is required, Purdue denies each

and every allegations of Paragraph 909 as to itself. Purdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 909 as they relate to other

Defendants and therefore denies those allegations.

       910.    Purdue denies the allegations of Paragraph 910 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations



                                                 193
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 194 of 254. PageID #: 32501



of Paragraph 910 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 910 as they relate to other Defendants and therefore

denies those allegations.

       911.    Purdue denies the allegations of Paragraph 911 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 911 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 911 as they relate to other Defendants and therefore

denies those allegations.

       912.    Purdue denies the allegations of Paragraph 912 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 912 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 912 as they relate to other Defendants and therefore

denies those allegations.

       913.    Purdue denies the allegations of Paragraph 913 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 913 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 913 as they relate to other Defendants and therefore

denies those allegations.

       914.    Purdue denies the allegations of Paragraph 914 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 914 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 914 as they relate to other Defendants and therefore

denies those allegations.



                                                194
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 195 of 254. PageID #: 32502



       915.    Purdue denies the allegations of Paragraph 915 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 915 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 915 as they relate to other Defendants and therefore

denies those allegations.

       916.    Purdue denies the allegations of Paragraph 916 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 916 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 916 as they relate to other Defendants and therefore

denies those allegations.

       917.    Purdue denies the allegations of Paragraph 917 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 917 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 917 as they relate to other Defendants and therefore

denies those allegations.

       918.    Purdue denies the allegations of Paragraph 918 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 918 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 918 as they relate to other Defendants and therefore

denies those allegations.

       919.    Purdue denies the allegations of Paragraph 919 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 919 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                195
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 196 of 254. PageID #: 32503



as to the truth of the allegations of Paragraph 919 as they relate to other Defendants and therefore

denies those allegations.

       920.    Purdue denies the allegations of Paragraph 920 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 920 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 920 as they relate to other Defendants and therefore

denies those allegations.

       921.    Purdue denies the allegations of Paragraph 921 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 921 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 921 as they relate to other Defendants and therefore

denies those allegations.

       922.    Purdue denies the allegations of Paragraph 922 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 922 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 922 as they relate to other Defendants and therefore

denies those allegations.

       923.    Purdue denies the allegations of Paragraph 923 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 923 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 923 as they relate to other Defendants and therefore

denies those allegations.




                                                196
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 197 of 254. PageID #: 32504



       924.    Purdue denies the allegations of Paragraph 924 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 924 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 924 as they relate to other Defendants and therefore

denies those allegations.

       925.    Purdue denies the allegations of Paragraph 925 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 925 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 925 as they relate to other Defendants and therefore

denies those allegations.

       926.    Purdue denies the allegations of Paragraph 926 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 926 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 926 as they relate to other Defendants and therefore

denies those allegations.

       927.    Purdue denies the allegations of Paragraph 927 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 927 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 927 as they relate to other Defendants and therefore

denies those allegations.

       928.    Purdue denies the allegations of Paragraph 928 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 928 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                197
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 198 of 254. PageID #: 32505



as to the truth of the allegations of Paragraph 928 as they relate to other Defendants and therefore

denies those allegations.

       929.    Purdue denies the allegations of Paragraph 929 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 929 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 929 as they relate to other Defendants and therefore

denies those allegations.

       930.    Purdue denies the allegations of Paragraph 930 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 930 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 930 as they relate to other Defendants and therefore

denies those allegations.

       931.    Purdue denies the allegations of Paragraph 931 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 931 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 931 as they relate to other Defendants and therefore

denies those allegations.

       932.    Purdue denies the allegations of Paragraph 932 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 932 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 932 as they relate to other Defendants and therefore

denies those allegations.




                                                198
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 199 of 254. PageID #: 32506



       933.    Purdue denies the allegations of Paragraph 933 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 933 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 933 as they relate to other Defendants and therefore

denies those allegations.

       934.    Purdue denies the allegations of Paragraph 934 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 934 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 934 as they relate to other Defendants and therefore

denies those allegations.

       935.    Purdue denies the allegations of Paragraph 935 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 935 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 935 as they relate to other Defendants and therefore

denies those allegations.

       936.    Purdue denies the allegations of Paragraph 936 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 936 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 936 as they relate to other Defendants and therefore

denies those allegations.

       937.    Purdue denies the allegations of Paragraph 937 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 937 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                199
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 200 of 254. PageID #: 32507



as to the truth of the allegations of Paragraph 937 as they relate to other Defendants and therefore

denies those allegations.

       938.    Purdue denies the allegations of Paragraph 938 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 938 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 938 as they relate to other Defendants and therefore

denies those allegations.

               RESPONSE TO PLAINTIFFS’ THIRD CLAIM FOR RELIEF
               VIOLATION OF THE OHIO CORRUPT PRACTICES ACT
                      OHIO REVISED CODE §§ 2923.31 et seq.

       939.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       940.    Purdue denies the allegations of Paragraph 940 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 940 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 940 as they relate to other Defendants and therefore

denies those allegations.

       941.    Purdue denies the allegations of subheading A and Paragraph 941 as conclusions

of law to which no response is required. To the extent a response is required, Purdue denies each

and every allegations of subheading A and Paragraph 941 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of subheading A and

Paragraph 941 as they relate to other Defendants and therefore denies those allegations.

       942.    Purdue denies the allegations of Paragraph 942 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations



                                                200
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 201 of 254. PageID #: 32508



of Paragraph 942 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 942 as they relate to other Defendants and therefore

denies those allegations.

       943.    Purdue denies the allegations of Paragraph 943 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 943 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 943 as they relate to other Defendants and therefore

denies those allegations.

       944.    Purdue denies the allegations of Paragraph 944 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 944 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 944 as they relate to other Defendants and therefore

denies those allegations.

       945.    Purdue denies the allegations of Paragraph 945 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 945 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 945 as they relate to other Defendants and therefore

denies those allegations.

       946.    Purdue denies the allegations of subheading B and Paragraph 946 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegations of subheading B and Paragraph 946 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of subheading B and

Paragraph 946 as they relate to other Defendants and therefore denies those allegations.



                                                201
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 202 of 254. PageID #: 32509



       947.    Purdue denies the allegations of Paragraph 947 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 947 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 947 as they relate to other Defendants and therefore

denies those allegations.

       948.    Purdue denies the allegations of Paragraph 948 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 948 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 948 as they relate to other Defendants and therefore

denies those allegations.

       949.    Purdue denies the allegations of Paragraph 949 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 949 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 949 as they relate to other Defendants and therefore

denies those allegations.

              RESPONSE TO PLAINTIFFS’ FOURTH CLAIM FOR RELIEF
               VIOLATION OF THE OHIO CORRUPT PRACTICES ACT
                      OHIO REVISED CODE §§ 2923.31 et seq.

       950.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       951.    Purdue denies the allegations of Paragraph 951 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 951 as to itself. Purdue lacks knowledge or information sufficient to form a belief




                                                202
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 203 of 254. PageID #: 32510



as to the truth of the allegations of Paragraph 951 as they relate to other Defendants and therefore

denies those allegations.

       952.    Purdue denies the allegations of subheading A and Paragraph 952 as conclusions

of law to which no response is required. To the extent a response is required, Purdue denies each

and every allegations of subheading A and Paragraph 952 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of subheading A and

Paragraph 952 as they relate to other Defendants and therefore denies those allegations.

       953.    Purdue denies the allegations of Paragraph 953 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 953 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 953 as they relate to other Defendants and therefore

denies those allegations.

       954.    Purdue denies the allegations of Paragraph 954 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 954 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 954 as they relate to other Defendants and therefore

denies those allegations.

       955.    Purdue denies the allegations of Paragraph 955 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 955 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 955 as they relate to other Defendants and therefore

denies those allegations.




                                                203
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 204 of 254. PageID #: 32511



       956.    Purdue denies the allegations of Paragraph 956 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 956 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 956 as they relate to other Defendants and therefore

denies those allegations.

       957.    Purdue denies the allegations of Paragraph 957 as conclusions of law to which no

response is required, except that Purdue admits only that this paragraph purports to refer to the

United States Code Congressional and Administrative News and testimony of Joseph T.

Rannazzisi, which speak for themselves, but Purdue denies any attempt by Plaintiffs to paraphrase

or characterize them. To the extent a response is required, Purdue denies each and every

allegations of Paragraph 957 as to itself. Purdue lacks knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 957 as they relate to other Defendants and

therefore denies those allegations.

       958.    Purdue denies the allegations of Paragraph 958 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 958 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 958 as they relate to other Defendants and therefore

denies those allegations.

       959.    Purdue denies the allegations of Paragraph 959 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 959 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 959 as they relate to other Defendants and therefore

denies those allegations.



                                                204
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 205 of 254. PageID #: 32512



       960.    Purdue denies the allegations of Paragraph 960 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 960 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 960 as they relate to other Defendants and therefore

denies those allegations.

       961.    Purdue denies the allegations of Paragraph 961 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 961 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 961 as they relate to other Defendants and therefore

denies those allegations.

       962.    Purdue denies the allegations of Paragraph 962 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 962 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 962 as they relate to other Defendants and therefore

denies those allegations.

       963.    Purdue denies the allegations of Paragraph 963 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 963 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 963 as they relate to other Defendants and therefore

denies those allegations.

       964.    Purdue denies the allegations of Paragraph 964 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 964 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                205
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 206 of 254. PageID #: 32513



as to the truth of the allegations of Paragraph 964 as they relate to other Defendants and therefore

denies those allegations.

       965.    Purdue denies the allegations of Paragraph 965 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 965 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 965 as they relate to other Defendants and therefore

denies those allegations.

       966.    Purdue denies the allegations of Paragraph 966 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 966 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 966 as they relate to other Defendants and therefore

denies those allegations.

       967.    Purdue denies the allegations of Paragraph 967 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 967 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 967 as they relate to other Defendants and therefore

denies those allegations.

       968.    Purdue denies the allegations of Paragraph 968 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 968 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 968 as they relate to other Defendants and therefore

denies those allegations.




                                                206
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 207 of 254. PageID #: 32514



       969.    Purdue denies the allegations of subheading B and Paragraph 969 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegations of subheading B and Paragraph 969 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of subheading B and

Paragraph 969 as they relate to other Defendants and therefore denies those allegations.

       970.    Purdue denies the allegations of subheading C and Paragraph 970 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegations of subheading C and Paragraph 970 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of subheading C and

Paragraph 970 as they relate to other Defendants and therefore denies those allegations.

       971.    Purdue denies the allegations of Paragraph 971 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 971 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 971 as they relate to other Defendants and therefore

denies those allegations.

       972.    Purdue denies the allegations of Paragraph 972 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 972 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 972 as they relate to other Defendants and therefore

denies those allegations.

       973.    Purdue denies the allegations of Paragraph 973 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 973 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                207
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 208 of 254. PageID #: 32515



as to the truth of the allegations of Paragraph 973 as they relate to other Defendants and therefore

denies those allegations.

               RESPONSE TO PLAINTIFFS’ FIFTH CLAIM FOR RELIEF
                        STATUTORY PUBLIC NUISANCE

       974.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       975.    Purdue denies the allegations of Paragraph 975 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 975 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 975 as they relate to other Defendants and therefore

denies those allegations.

       976.    Purdue denies the allegations of Paragraph 976 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 976 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 976 as they relate to other Defendants and therefore

denies those allegations.

       977.    Purdue denies the allegations of Paragraph 977 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 977 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 977 as they relate to other Defendants and therefore

denies those allegations.

       978.    Purdue denies the allegations of Paragraph 978 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 978 as to itself. Purdue lacks knowledge or information sufficient to form a belief

                                                208
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 209 of 254. PageID #: 32516



as to the truth of the allegations of Paragraph 978 as they relate to other Defendants and therefore

denies those allegations.

       979.    Purdue denies the allegations of Paragraph 979 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 979 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 979 as they relate to other Defendants and therefore

denies those allegations.

       980.    Purdue denies the allegations of Paragraph 980 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 980 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 980 as they relate to other Defendants and therefore

denies those allegations.

       981.    Purdue denies the allegations of Paragraph 981 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 981 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 981 as they relate to other Defendants and therefore

denies those allegations.

       982.    Purdue denies the allegations of Paragraph 982 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 982 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 982 as they relate to other Defendants and therefore

denies those allegations.




                                                209
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 210 of 254. PageID #: 32517



       983.    Purdue denies the allegations of Paragraph 983 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 983 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 983 as they relate to other Defendants and therefore

denies those allegations.

       984.    Purdue denies the allegations of Paragraph 984 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 984 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 984 as they relate to other Defendants and therefore

denies those allegations.

       985.    Purdue denies the allegations of Paragraph 985 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 985 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 985 as they relate to other Defendants and therefore

denies those allegations.

       986.    Purdue denies the allegations of Paragraph 986 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 986 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 986 as they relate to other Defendants and therefore

denies those allegations.

       987.    Purdue denies the allegations of Paragraph 987 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 987 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                210
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 211 of 254. PageID #: 32518



as to the truth of the allegations of Paragraph 987 as they relate to other Defendants and therefore

denies those allegations.

       988.    Purdue denies the allegations of Paragraph 988 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 988 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 988 as they relate to other Defendants and therefore

denies those allegations.

       989.    Purdue denies the allegations of Paragraph 989 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 989 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 989 as they relate to other Defendants and therefore

denies those allegations.

       990.    Purdue denies the allegations of Paragraph 990 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 990 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 990 as they relate to other Defendants and therefore

denies those allegations.

       991.    Purdue denies the allegations of Paragraph 991 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 991 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 991 as they relate to other Defendants and therefore

denies those allegations.




                                                211
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 212 of 254. PageID #: 32519



       992.    Purdue denies the allegations of Paragraph 992 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 992 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 992 as they relate to other Defendants and therefore

denies those allegations.

       993.    Purdue denies the allegations of Paragraph 993 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 993 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 993 as they relate to other Defendants and therefore

denies those allegations.

       994.    Purdue denies the allegations of Paragraph 994 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 994 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 994 as they relate to other Defendants and therefore

denies those allegations.

       995.    Purdue denies the allegations of Paragraph 995 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 995 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 995 as they relate to other Defendants and therefore

denies those allegations.

       996.    Purdue denies the allegations of Paragraph 996 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 996 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                212
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 213 of 254. PageID #: 32520



as to the truth of the allegations of Paragraph 996 as they relate to other Defendants and therefore

denies those allegations.

               RESPONSE TO PLAINTIFFS’ SIXTH CLAIM FOR RELIEF
                  COMMON LAW ABSOLUTE PUBLIC NUISANCE

       997.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       998.    Purdue denies the allegations of Paragraph 998 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 998 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 998 as they relate to other Defendants and therefore

denies those allegations.

       999.    Purdue denies the allegations of Paragraph 999 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 999 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 999 as they relate to other Defendants and therefore

denies those allegations.

       1000. Purdue denies the allegations of Paragraph 1000 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1000 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1000 as they relate to other Defendants and therefore

denies those allegations.

       1001. Purdue denies the allegations of Paragraph 1001 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1001 as to itself. Purdue lacks knowledge or information sufficient to form a belief

                                                213
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 214 of 254. PageID #: 32521



as to the truth of the allegations of Paragraph 1001 as they relate to other Defendants and therefore

denies those allegations.

       1002. Purdue denies the allegations of Paragraph 1002 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1002 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1002 as they relate to other Defendants and therefore

denies those allegations.

       1003. Purdue denies the allegations of Paragraph 1003 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1003 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1003 as they relate to other Defendants and therefore

denies those allegations.

       1004. Purdue denies the allegations of Paragraph 1004 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1004 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1004 as they relate to other Defendants and therefore

denies those allegations.

       1005. Purdue denies the allegations of Paragraph 1005 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1005 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1005 as they relate to other Defendants and therefore

denies those allegations.




                                                214
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 215 of 254. PageID #: 32522



       1006. Purdue denies the allegations of Paragraph 1006 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1006 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1006 as they relate to other Defendants and therefore

denies those allegations.

       1007. Purdue denies the allegations of Paragraph 1007 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1007 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1007 as they relate to other Defendants and therefore

denies those allegations.

       1008. Purdue denies the allegations of Paragraph 1008 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1008 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1008 as they relate to other Defendants and therefore

denies those allegations.

       1009. Purdue denies the allegations of Paragraph 1009 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1009 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1009 as they relate to other Defendants and therefore

denies those allegations.

       1010. Purdue denies the allegations of Paragraph 1010 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1010 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                215
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 216 of 254. PageID #: 32523



as to the truth of the allegations of Paragraph 1010 as they relate to other Defendants and therefore

denies those allegations.

       1011. Purdue denies the allegations of Paragraph 1011 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1011 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1011 as they relate to other Defendants and therefore

denies those allegations.

       1012. Purdue denies the allegations of Paragraph 1012 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1012 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1012 as they relate to other Defendants and therefore

denies those allegations.

       1013. Purdue denies the allegations of Paragraph 1013 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1013 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1013 as they relate to other Defendants and therefore

denies those allegations.

       1014. Purdue denies the allegations of Paragraph 1014 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1014 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1014 as they relate to other Defendants and therefore

denies those allegations.




                                                216
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 217 of 254. PageID #: 32524



       1015. Purdue denies the allegations of Paragraph 1015 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1015 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1015 as they relate to other Defendants and therefore

denies those allegations.

       1016. Purdue denies the allegations of Paragraph 1016 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1016 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1016 as they relate to other Defendants and therefore

denies those allegations.

       1017. Purdue denies the allegations of Paragraph 1017 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1017 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1017 as they relate to other Defendants and therefore

denies those allegations.

       1018. Purdue denies the allegations of Paragraph 1018 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1018 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1018 as they relate to other Defendants and therefore

denies those allegations.

       1019. Purdue denies the allegations of Paragraph 1019 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1019 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                217
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 218 of 254. PageID #: 32525



as to the truth of the allegations of Paragraph 1019 as they relate to other Defendants and therefore

denies those allegations.

       1020. Purdue denies the allegations of Paragraph 1020 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1020 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1020 as they relate to other Defendants and therefore

denies those allegations.

       1021. Purdue denies the allegations of Paragraph 1021 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1021 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1021 as they relate to other Defendants and therefore

denies those allegations.

       1022. Purdue denies the allegations of Paragraph 1022 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1022 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1022 as they relate to other Defendants and therefore

denies those allegations.

       1023. Purdue denies the allegations of Paragraph 1023 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1023 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1023 as they relate to other Defendants and therefore

denies those allegations.




                                                218
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 219 of 254. PageID #: 32526



       1024. Purdue denies the allegations of Paragraph 1024 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1024 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1024 as they relate to other Defendants and therefore

denies those allegations.

       1025. Purdue denies the allegations of Paragraph 1025 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1025 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1025 as they relate to other Defendants and therefore

denies those allegations.

       1026. Purdue denies the allegations of Paragraph 1026 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1026 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1026 as they relate to other Defendants and therefore

denies those allegations.

       1027. Purdue denies the allegations of Paragraph 1027 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1027 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1027 as they relate to other Defendants and therefore

denies those allegations.

       1028. Purdue denies the allegations of Paragraph 1028 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1028 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                219
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 220 of 254. PageID #: 32527



as to the truth of the allegations of Paragraph 1028 as they relate to other Defendants and therefore

denies those allegations.

       1029. Purdue denies the allegations of Paragraph 1029 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1029 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1029 as they relate to other Defendants and therefore

denies those allegations.

       1030. Purdue denies the allegations of Paragraph 1030 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1030 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1030 as they relate to other Defendants and therefore

denies those allegations.

       1031. Purdue denies the allegations of Paragraph 1031 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1031 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1031 as they relate to other Defendants and therefore

denies those allegations.

       1032. Purdue denies the allegations of Paragraph 1032 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1032 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1032 as they relate to other Defendants and therefore

denies those allegations.




                                                220
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 221 of 254. PageID #: 32528



       1033. Purdue denies the allegations of Paragraph 1033 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1033 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1033 as they relate to other Defendants and therefore

denies those allegations.

       1034. Purdue denies the allegations of Paragraph 1034 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1034 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1034 as they relate to other Defendants and therefore

denies those allegations.

       1035. Purdue denies the allegations of Paragraph 1035 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1035 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1035 as they relate to other Defendants and therefore

denies those allegations.

       1036. Purdue denies the allegations of Paragraph 1036 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1036 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1036 as they relate to other Defendants and therefore

denies those allegations.

       1037. Purdue denies the allegations of Paragraph 1037 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1037 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                221
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 222 of 254. PageID #: 32529



as to the truth of the allegations of Paragraph 1037 as they relate to other Defendants and therefore

denies those allegations.

       1038. Purdue denies the allegations of Paragraph 1038 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1038 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1038 as they relate to other Defendants and therefore

denies those allegations.

             RESPONSE TO PLAINTIFFS’ SEVENTH CLAIM FOR RELIEF
                               NEGLIGENCE

       1039. Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       1040. Purdue denies the allegations of Paragraph 1040 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1040 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1040 as they relate to other Defendants and therefore

denies those allegations.

       1041. Purdue denies the allegations of Paragraph 1041 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1041 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1041 as they relate to other Defendants and therefore

denies those allegations.

       1042. Purdue denies the allegations of Paragraph 1042 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1042 as to itself. Purdue lacks knowledge or information sufficient to form a belief

                                                222
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 223 of 254. PageID #: 32530



as to the truth of the allegations of Paragraph 1042 as they relate to other Defendants and therefore

denies those allegations.

       1043. Purdue denies the allegations of Paragraph 1043 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1043 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1043 as they relate to other Defendants and therefore

denies those allegations.

       1044. Purdue denies the allegations of Paragraph 1044 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1044 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1044 as they relate to other Defendants and therefore

denies those allegations.

       1045. Purdue denies the allegations of Paragraph 1045 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1045 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1045 as they relate to other Defendants and therefore

denies those allegations.

       1046. Purdue denies the allegations of Paragraph 1046 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1046 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1046 as they relate to other Defendants and therefore

denies those allegations.




                                                223
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 224 of 254. PageID #: 32531



       1047. Purdue denies the allegations of Paragraph 1047 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1047 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1047 as they relate to other Defendants and therefore

denies those allegations.

       1048. Purdue denies the allegations of Paragraph 1048 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1048 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1048 as they relate to other Defendants and therefore

denies those allegations.

       1049. Purdue denies the allegations of Paragraph 1049 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1049 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1049 as they relate to other Defendants and therefore

denies those allegations.

       1050. Purdue denies the allegations of Paragraph 1050 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1050 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1050 as they relate to other Defendants and therefore

denies those allegations.

       1051. Purdue denies the allegations of Paragraph 1051 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1051 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                224
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 225 of 254. PageID #: 32532



as to the truth of the allegations of Paragraph 1051 as they relate to other Defendants and therefore

denies those allegations.

       1052. Purdue denies the allegations of Paragraph 1052 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1052 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1052 as they relate to other Defendants and therefore

denies those allegations.

       1053. Purdue denies the allegations of Paragraph 1053 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1053 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1053 as they relate to other Defendants and therefore

denies those allegations.

       1054. Purdue denies the allegations of Paragraph 1054 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1054 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1054 as they relate to other Defendants and therefore

denies those allegations.

       1055. Purdue denies the allegations of Paragraph 1055 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1055 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1055 as they relate to other Defendants and therefore

denies those allegations.




                                                225
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 226 of 254. PageID #: 32533



       1056. Purdue denies the allegations of Paragraph 1056 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1056 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1056 as they relate to other Defendants and therefore

denies those allegations.

       1057. Purdue denies the allegations of Paragraph 1057 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1057 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1057 as they relate to other Defendants and therefore

denies those allegations.

       1058. Purdue denies the allegations of Paragraph 1058 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1058 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1058 as they relate to other Defendants and therefore

denies those allegations.

       1059. Purdue denies the allegations of Paragraph 1059 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1059 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1059 as they relate to other Defendants and therefore

denies those allegations.

       1060. Purdue denies the allegations of Paragraph 1060 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1060 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                226
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 227 of 254. PageID #: 32534



as to the truth of the allegations of Paragraph 1060 as they relate to other Defendants and therefore

denies those allegations.

       1061. Purdue denies the allegations of Paragraph 1061 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1061 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1061 as they relate to other Defendants and therefore

denies those allegations.

       1062. Purdue denies the allegations of Paragraph 1062 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1062 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1062 as they relate to other Defendants and therefore

denies those allegations.

       1063. Purdue denies the allegations of Paragraph 1063 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1063 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1063 as they relate to other Defendants and therefore

denies those allegations.

       1064. Purdue denies the allegations of Paragraph 1064 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1064 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1064 as they relate to other Defendants and therefore

denies those allegations.




                                                227
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 228 of 254. PageID #: 32535



       1065. Purdue denies the allegations of Paragraph 1065 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1065 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1065 as they relate to other Defendants and therefore

denies those allegations.

       1066. Purdue denies the allegations of Paragraph 1066 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1066 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1066 as they relate to other Defendants and therefore

denies those allegations.

       1067. Purdue denies the allegations of Paragraph 1067 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1067 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1067 as they relate to other Defendants and therefore

denies those allegations.

       1068. Purdue denies the allegations of Paragraph 1068 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1068 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1068 as they relate to other Defendants and therefore

denies those allegations.

       1069. Purdue denies the allegations of Paragraph 1069 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1069 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                228
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 229 of 254. PageID #: 32536



as to the truth of the allegations of Paragraph 1069 as they relate to other Defendants and therefore

denies those allegations.

       1070. Purdue denies the allegations of Paragraph 1070 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1070 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1070 as they relate to other Defendants and therefore

denies those allegations.

       1071. Purdue denies the allegations of Paragraph 1071 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1071 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1071 as they relate to other Defendants and therefore

denies those allegations.

              RESPONSE TO PLAINTIFFS EIGHTH CLAIM FOR RELIEF
                           COMMON LAW FRAUD

       1072. Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       1073. Purdue denies the allegations of Paragraph 1073 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1073 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1073 as they relate to other Defendants and therefore

denies those allegations.

       1074. Purdue denies the allegations of Paragraph 1074 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1074 as to itself. Purdue lacks knowledge or information sufficient to form a belief

                                                229
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 230 of 254. PageID #: 32537



as to the truth of the allegations of Paragraph 1074 as they relate to other Defendants and therefore

denies those allegations.

       1075. Purdue denies the allegations of Paragraph 1075 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1075 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1075 as they relate to other Defendants and therefore

denies those allegations.

       1076. Purdue denies the allegations of Paragraph 1076 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1076 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1076 as they relate to other Defendants and therefore

denies those allegations.

       1077. Purdue denies the allegations of Paragraph 1077 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1077 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1077 as they relate to other Defendants and therefore

denies those allegations.

       1078. Purdue denies the allegations of Paragraph 1078 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1078 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1078 as they relate to other Defendants and therefore

denies those allegations.




                                                230
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 231 of 254. PageID #: 32538



       1079. Purdue denies the allegations of Paragraph 1079 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1079 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1079 as they relate to other Defendants and therefore

denies those allegations.

       1080. Purdue denies the allegations of Paragraph 1080 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1080 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1080 as they relate to other Defendants and therefore

denies those allegations.

       1081. Purdue denies the allegations of Paragraph 1081 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1081 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1081 as they relate to other Defendants and therefore

denies those allegations.

       1082. Purdue denies the allegations of Paragraph 1082 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1082 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1082 as they relate to other Defendants and therefore

denies those allegations.

       1083. Purdue denies the allegations of Paragraph 1083 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1083 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                231
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 232 of 254. PageID #: 32539



as to the truth of the allegations of Paragraph 1083 as they relate to other Defendants and therefore

denies those allegations.

       1084. Purdue denies the allegations of Paragraph 1084 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1084 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1084 as they relate to other Defendants and therefore

denies those allegations.

       1085. Purdue denies the allegations of Paragraph 1085 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1085 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1085 as they relate to other Defendants and therefore

denies those allegations.

       1086. Purdue denies the allegations of Paragraph 1086 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1086 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1086 as they relate to other Defendants and therefore

denies those allegations.

       1087. Purdue denies the allegations of Paragraph 1087 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1087 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1087 as they relate to other Defendants and therefore

denies those allegations.




                                                232
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 233 of 254. PageID #: 32540



       1088. Purdue denies the allegations of Paragraph 1088 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1088 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1088 as they relate to other Defendants and therefore

denies those allegations.

       1089. Purdue denies the allegations of Paragraph 1089 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1089 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1089 as they relate to other Defendants and therefore

denies those allegations.

               RESPONSE TO PLAINTIFFS’ NINTH CLAIM FOR RELIEF
                 INJURY THROUGH CRIMINAL ACTS (R.C. 2307.60)

       1090. Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       1091. Purdue denies the allegations of Paragraph 1091 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1091 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1091 as they relate to other Defendants and therefore

denies those allegations.

       1092. Purdue denies the allegations of Paragraph 1092 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1092 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1092 as they relate to other Defendants and therefore

denies those allegations.

                                                233
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 234 of 254. PageID #: 32541



       1093. Purdue denies the allegations of Paragraph 1093 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1093 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1093 as they relate to other Defendants and therefore

denies those allegations.

       1094. Purdue denies the allegations of Paragraph 1094 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1094 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1094 as they relate to other Defendants and therefore

denies those allegations.

       1095. Purdue denies the allegations of Paragraph 1095 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1095 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1095 as they relate to other Defendants and therefore

denies those allegations.

       1096. Purdue denies the allegations of Paragraph 1096 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1096 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1096 as they relate to other Defendants and therefore

denies those allegations.

       1097. Purdue denies the allegations of Paragraph 1097 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1097 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                234
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 235 of 254. PageID #: 32542



as to the truth of the allegations of Paragraph 1097 as they relate to other Defendants and therefore

denies those allegations.

       1098. Purdue denies the allegations of Paragraph 1098 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1098 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1098 as they relate to other Defendants and therefore

denies those allegations.

       1099. Purdue denies the allegations of Paragraph 1099 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1099 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1099 as they relate to other Defendants and therefore

denies those allegations.

       1100. Purdue denies the allegations of Paragraph 1100 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1100 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1100 as they relate to other Defendants and therefore

denies those allegations.

       1101. Purdue denies the allegations of Paragraph 1101 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1101 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1101 as they relate to other Defendants and therefore

denies those allegations.




                                                235
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 236 of 254. PageID #: 32543



       1102. In response to the allegations of the first sentence of Paragraph 1102, Purdue admits

only that in 2007, The Purdue Frederick Company Inc. signed a plea agreement in a Western

District of Virginia case, pursuant to which The Purdue Frederick Company entered a plea of guilty

to 21 U.S.C. §§ 331(a) and 333(a)(2). This agreement speaks for itself, but Purdue denies any

attempt by Plaintiffs to paraphrase or characterize it. Purdue denies the remaining allegations of

the first sentence of Paragraph 1102. The remaining allegations of Paragraph 1102 are not directed

at Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 1102 and therefore denies them.

       1103. Purdue denies the allegations of Paragraph 1103 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1103 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1103 as they relate to other Defendants and therefore

denies those allegations.

       1104. Purdue denies the allegations of Paragraph 1104 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1104 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1104 as they relate to other Defendants and therefore

denies those allegations.

       1105. Purdue denies the allegations of Paragraph 1105 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1105 as to itself. Purdue lacks knowledge or information sufficient to form a belief




                                                236
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 237 of 254. PageID #: 32544



as to the truth of the allegations of Paragraph 1105 as they relate to other Defendants and therefore

denies those allegations.

       1106. Purdue denies the allegations of Paragraph 1106 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1106 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1106 as they relate to other Defendants and therefore

denies those allegations.

       1107. Purdue denies the allegations of Paragraph 1107 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1107 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1107 as they relate to other Defendants and therefore

denies those allegations.

               RESPONSE TO PLAINTIFFS’ TENTH CLAIM FOR RELIEF
                            UNJUST ENRICHMENT

       1108. Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       1109. Purdue denies the allegations of Paragraph 1109 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1109 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1109 as they relate to other Defendants and therefore

denies those allegations.

       1110. Purdue denies the allegations of Paragraph 1110 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1110 as to itself. Purdue lacks knowledge or information sufficient to form a belief

                                                237
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 238 of 254. PageID #: 32545



as to the truth of the allegations of Paragraph 1110 as they relate to other Defendants and therefore

denies those allegations.

       1111. Purdue denies the allegations of Paragraph 1111 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1111 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1111 as they relate to other Defendants and therefore

denies those allegations.

       1112. Purdue denies the allegations of Paragraph 1112 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1112 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1112 as they relate to other Defendants and therefore

denies those allegations.

       1113. Purdue denies the allegations of Paragraph 1113 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 111113 10 as to itself. Purdue lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 1113 as they relate to other Defendants and

therefore denies those allegations.

       1114. Purdue denies the allegations of Paragraph 1114 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1114 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1114 as they relate to other Defendants and therefore

denies those allegations.




                                                238
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 239 of 254. PageID #: 32546



       1115. Purdue denies the allegations of Paragraph 1115 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1115 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1115 as they relate to other Defendants and therefore

denies those allegations.

       1116. Purdue denies the allegations of Paragraph 1116 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1116 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1116 as they relate to other Defendants and therefore

denies those allegations.

       1117. Purdue denies the allegations of Paragraph 1117 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1117 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1117 as they relate to other Defendants and therefore

denies those allegations.

       1118. Purdue denies the allegations of Paragraph 1118 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1118 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1118 as they relate to other Defendants and therefore

denies those allegations.

       1119. Purdue denies the allegations of Paragraph 1119 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1119 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                239
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 240 of 254. PageID #: 32547



as to the truth of the allegations of Paragraph 1119 as they relate to other Defendants and therefore

denies those allegations.

       1120. Purdue denies the allegations of Paragraph 1120 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1120 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1120 as they relate to other Defendants and therefore

denies those allegations.

       1121. Purdue denies the allegations of Paragraph 1120 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1120 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1120 as they relate to other Defendants and therefore

denies those allegations.

            RESPONSE TO PLAINTIFFS ELEVENTH CLAIM FOR RELIEF
                            CIVIL CONSPIRACY

       1122. Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       1123. Purdue denies the allegations of Paragraph 1123 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1123 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1123 as they relate to other Defendants and therefore

denies those allegations.

       1124. Purdue denies the allegations of Paragraph 1124 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1124 as to itself. Purdue lacks knowledge or information sufficient to form a belief

                                                240
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 241 of 254. PageID #: 32548



as to the truth of the allegations of Paragraph 1124 as they relate to other Defendants and therefore

denies those allegations.

       1125. Purdue denies the allegations of Paragraph 1125 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1125 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1125 as they relate to other Defendants and therefore

denies those allegations.

       1126. Purdue denies the allegations of Paragraph 1126 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1126 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1126 as they relate to other Defendants and therefore

denies those allegations.

       1127. Purdue denies the allegations of Paragraph 1127 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1127 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1127 as they relate to other Defendants and therefore

denies those allegations.

       1128. Purdue denies the allegations of Paragraph 1128 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1128 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1128 as they relate to other Defendants and therefore

denies those allegations.




                                                241
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 242 of 254. PageID #: 32549



       1129. Purdue denies the allegations of Paragraph 1129 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1129 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1129 as they relate to other Defendants and therefore

denies those allegations.

       1130. Purdue denies the allegations of Paragraph 1130 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1130 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1130 as they relate to other Defendants and therefore

denies those allegations.

       1131. Purdue denies the allegations of Paragraph 1131 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1131 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1131 as they relate to other Defendants and therefore

denies those allegations.

       1132. Purdue denies the allegations of Paragraph 1132 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1132 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1132 as they relate to other Defendants and therefore

denies those allegations.

       1133. Purdue denies the allegations of Paragraph 1133 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1133 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                242
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 243 of 254. PageID #: 32550



as to the truth of the allegations of Paragraph 1133 as they relate to other Defendants and therefore

denies those allegations.

        1134. Purdue denies the allegations of Paragraph 1134 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1134 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1134 as they relate to other Defendants and therefore

denies those allegations.

        1135. Purdue denies the allegations of Paragraph 1135 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1135 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1135 as they relate to other Defendants and therefore

denies those allegations.

        1136. Purdue denies the allegations of Paragraph 1136 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegations

of Paragraph 1136 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 1136 as they relate to other Defendants and therefore

denies those allegations.

        1137. Purdue admits that Plaintiffs seeks the relief listed in the Prayer for Relief paragraph

and all of its subparts but denies that its conduct caused or contributed to Plaintiffs’ alleged injuries

and denies that it is liable to Plaintiffs for damages or any other relief sought in the Complaint.




                                                  243
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 244 of 254. PageID #: 32551



                           AFFIRMATIVE AND OTHER DEFENSES

        By asserting the matters set forth below, Purdue does not allege or admit that it has the

burden of proof and/or the burden of persuasion with respect to any of these matters. Purdue

reserves its rights to seek to amend and supplement these Affirmative Defenses as may be

appropriate or necessary. Purdue asserts as follows:

        FIRST. The Complaint and each claim contained therein fails to state a claim upon which

relief can be granted, fails to state facts sufficient to constitute a cause of action, and fails to plead

a legally cognizable injury.

        SECOND. The claims asserted in the Complaint are barred, in whole or in part, because

federal agencies have exclusive or primary jurisdiction over the matters asserted in the Complaint.

        THIRD. The claims asserted in the Complaint are preempted by federal law, including

(without limitation) the federal Controlled Substances Act and the Food, Drug, and Cosmetic Act

and the Supremacy Clause of the United States Constitution.

        FOURTH. To the extent Plaintiffs assert claims that depend solely on violations of federal

law, including any claims of a “fraud on the FDA” with respect to Purdue’s disclosure of

information related to the safety of its medications at issue, such claims are barred and should be

dismissed. See Buckman v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).

        FIFTH. Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set

forth in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567

(2011) and Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

        SIXTH. Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes

and objectives in enacting relevant federal legislation and authorizing regulations, including the




                                                  244
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 245 of 254. PageID #: 32552



Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

       SEVENTH. Plaintiffs’ claims are barred, in whole or in part, by the learned intermediary

doctrine because adequate warnings were given to learned intermediaries.

       EIGHTH. The claims asserted in the Complaint are barred, in whole or in part, by

Restatement (second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts:

Products Liability § 6. See Temple v. Wean United, Inc., 364 N.E.2d 267, 271 (1977).

       NINTH. Plaintiffs’ claims are barred, reduced and/or limited pursuant to applicable

statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

       TENTH. If Plaintiffs have sustained any injuries or damages, such were the result of

intervening or superseding events, factors, occurrences, or conditions, which were not reasonably

foreseeable and in no way caused by Purdue and for which Purdue is not liable.

       ELEVENTH. Plaintiffs may not recover from Purdue because the methods, standards, or

techniques of designing, manufacturing, labeling and distributing of the prescription medications

at issue complied with and were in conformity with the generally recognized state of the art at the

time the product was designed, manufactured, labeled, and distributed.

       TWELFTH. Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes

of limitations and of repose.

       THIRTEENTH. Plaintiffs’ claims are barred, in whole or in part, by doctrines of laches,

waiver, unclean hands, estoppel, and/or ratification.

       FOURTEENTH. To the extent that Plaintiffs’ claims relate to Purdue’s advertising,

public statements, lobbying, or other activities protected by the First Amendment to the




                                                245
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 246 of 254. PageID #: 32553



Constitution of the United States or by the Constitution of the State of Ohio or that of any other

state whose laws may apply, such claims are barred.

       FIFTEENTH. Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ failure to

mitigate any damages allegedly sustained.

       SIXTEENTH. Plaintiffs’ damages, if any, were the direct result of pre-existing medical

conditions, and/or occurred by operation of nature or as a result of circumstances over which

Purdue had and continue to have no control.

       SEVENTEENTH. Any verdict or judgment that might be recovered by Plaintiffs must be

reduced by those amounts that have already or will in the future, with reasonable certainty,

indemnify Plaintiffs in whole or in part for any past or future claimed economic loss from any

collateral source, such as insurance, social security, workers’ compensation, or employee benefit

program.

       EIGHTEENTH. Plaintiffs’ injuries and damages, if any, are barred in whole or in part

by the actions, omissions, and/or conduct of third parties over whom Purdue had no control or

authority and, thus, any recovery should be reduced or barred by such parties’ proportionate fault.

       NINETEENTH.           Plaintiffs’ claims are barred and/or reduced by contributory or

comparative negligence and contributory or comparative fault.

       TWENTIETH. Plaintiffs’ claims, injuries, and damages, if any, are barred, in whole or

in part, by the alteration, modification, misuse, illicit use, or abuse of the prescribed medications

by third parties, for which Purdue is not liable.

       TWENTY-FIRST. Plaintiffs’ claims for punitive or exemplary damages or other civil

penalties are barred or reduced by applicable law or statute or, in the alternative, are

unconstitutional insofar as they violate the due process protections afforded by the United States



                                                    246
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 247 of 254. PageID #: 32554



Constitution, the excessive fines clause of the Eighth Amendment of the United States

Constitution, the Full Faith and Credit Clause of the United States Constitution, and applicable

provisions of the Constitution of this State or that of any other state whose laws may apply. Any

law, statute or other authority purporting to permit the recovery of punitive damages or civil

penalties in this case is unconstitutional, facially and as applied, to the extent that, without

limitation, it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award punitive damages or civil penalties and/or the amount,

if any; (2) is void for vagueness in that it fails to provide adequate advance notice as to what

conduct will result in punitive damages or civil penalties; (3) unconstitutionally may permit

recovery of punitive damages or civil penalties based on harms to third parties, out-of-state

conduct, conduct that complied with applicable law, or conduct that was not directed, or did not

proximately cause harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive

damages or civil penalties in an amount that is not both reasonable and proportionate to the amount

of harm, if any, to Plaintiffs and to the amount of compensatory damages, if any; (5)

unconstitutionally may permit jury consideration of net worth or other financial information

relating to Purdue; (6) lacks constitutionally sufficient standards to be applied by the trial court in

post-verdict review of any award of punitive damages or civil penalties; (7) lacks constitutionally

sufficient standards for appellate review of any award of punitive damages or civil penalties; (8)

would unconstitutionally impose a penalty, criminal in nature, without according to Purdue the

same procedural protections that are accorded to criminal defendants under the constitutions of the

United States, this State, and any other state whose laws may apply; and (9) otherwise fails to

satisfy Supreme Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v. Haslip,

499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443 (1993); BMW



                                                 247
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 248 of 254. PageID #: 32555



of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S. 408 (2003);

and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

       TWENTY-SECOND. Plaintiffs’ claims or damages are invalid because the users of the

medications at issue used them after learning of their alleged risks. Any recovery against Purdue

is barred or limited under the principles of assumption of the risk and informed consent.

       TWENTY-THIRD. Purdue’s liability, if any, will not result from its conduct but is solely

the result of an obligation imposed by law, and thus Purdue is entitled to complete indemnity,

express or implied, by other parties.

       TWENTY-FOURTH. Should Purdue be held liable to Plaintiffs, which liability is

specifically denied, Purdue would be entitled to a set-off for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Complaint.

       TWENTY-FIFTH. Plaintiffs’ claims are barred by the sophisticated user doctrine.

Because of their training and experience, doctors who prescribe opioids know or reasonably should

know of the potential risks of opioids, and Defendants had no duty to warn and cannot be held

liable for failing to warn of risks and complications of which members of the relevant medical

community should have known.

       TWENTY-SIXTH. Purdue is entitled to, and claims the benefit of, all defenses and

presumptions set forth in or arising from any rule of law or statute of this State or any other state

whose substantive law might control the action.

       TWENTY-SEVENTH. Plaintiffs’ claims may be subject to dismissal due to lack of

personal jurisdiction under the Due Process Clause and any potentially applicable state law.




                                                248
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 249 of 254. PageID #: 32556



       TWENTY-EIGHTH. Plaintiffs’ claims are barred, in whole or in part, by the deference

that common law gives to discretionary actions by the FDA under the FDCA.

       TWENTY-NINTH. The conduct of Purdue conformed the FDCA and the requirements

of the FDA. Moreover, the activities of Purdue alleged in the Complaint conformed to all state

and federal statutes, regulations, and industry standards based upon the state of knowledge existing

at the relevant time(s) alleged in the Complaint

       THIRTIETH. Purdue’s rights under the Due Process Clause of the U.S. Constitution and

applicable state Constitution or statute are violated by any financial or other arrangement that

might distort a government attorney’s duty to pursue justice rather than his or her personal

interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

       THIRTY-FIRST. Plaintiffs have failed to join one or more necessary and indispensable

parties, including without limitation health care providers, prescribers, patients, and other third

parties whom Plaintiffs allege engaged in the unauthorized or illicit prescription, dispensing,

diversion, or use of prescription opioid products.

       THIRTY-SECOND. Plaintiffs’ claims against Purdue are barred or limited by the

economic loss rule.

       THIRTY-THIRD. Plaintiffs’ claims against Purdue are barred by the doctrines of res

judicata and collateral estoppel.

       THIRTY-FOURTH. Plaintiffs’ claims are barred or limited by the terms and effect of

any applicable Consent Judgment, including by operation of the doctrines of res judicata and

collateral estoppel, failure to fulfill conditions precedent, failure to provide requisite notice,

payment, accord and satisfaction, and compromise and settlement.



                                                249
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 250 of 254. PageID #: 32557



        THIRTY-FIFTH. Plaintiffs’ claims are barred or limited for lack of standing.

        THIRTY-SIXTH. Plaintiffs have failed to comply with the requirement that they identify

each patient in whose claim(s) it has a subrogation interest.

        THIRTY-SEVENTH. Plaintiffs’ claims and damages are barred or limited, in whole or

in part, by common law, statutory, and state constitutional constraints on the exercise of police

powers by a municipality.

        THIRTY-EIGHTH. Plaintiffs’ claims are barred or limited by the separation of powers

doctrine.

        THIRTY-NINTH. The claims asserted against Purdue and other Defendants do not arise

out of the same transaction, occurrence, or series of transactions or occurrences as required by Fed.

R. Civ. P. 20 for joinder of parties. Plaintiffs fail to connect any of the alleged marketing activities

of Purdue to those of other Defendants. Accordingly, the Court should sever or dismiss Plaintiffs’

claims against Purdue pursuant to Fed. R. Civ. P. 20 and 21.

        FORTIETH.        To the extent that Plaintiffs seek punitive, exemplary, or aggravated

damages, any such damages are barred because the product at issue and its labeling were subject

to and received pre-market approval by the FDA under 21 U.S.C. § 301.

        FORTY-FIRST. Plaintiffs’ claims are barred, in whole or in part, by the Commerce

Clause of the United States Constitution.

        FORTY-SECOND.           Plaintiffs’ common law and public nuisance claims have been

abrogated by the Ohio Products Liability Act.

        FORTY-THIRD. Plaintiffs’ claims fail because the alleged injuries asserted by Plaintiffs

were caused by third parties and are too speculative and remote from the alleged wrongful conduct

to be a basis for liability as a matter of due process.



                                                  250
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 251 of 254. PageID #: 32558



       FORTY-FOURTH. Plaintiffs’ claims are barred because they violate procedural and

substantive due process rights under the Fourteenth Amendment to the United States Constitution

and Article I, § § 1, 2, 16, and 19 of the Constitution of Ohio, and the right to be free from

retroactive or ex post facto laws as guaranteed by Article I, § 10 of the United States Constitution

and Article II, § 28 of the Constitution of Ohio.

       FORTY-FIFTH. Plaintiffs’ misrepresentation claims fail because Purdue cannot be liable

for opinion statements.

       FORTY-SIXTH. To the extent Plaintiffs seek to impose liability on Purdue for broad,

general statements regarding the value or quality of Purdue’s products that were made to and

reasonably understood by providers as opinion, such statements cannot constitute false

representations as a matter of law.

       FORTY-SEVENTH. To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs

are not entitled to such relief because Plaintiffs have an adequate remedy at law and cannot

otherwise satisfy the elements for equitable relief.

       FORTY-EIGHTH. Declaratory judgment, injunction, or attorney’s fees for these alleged

claims are unavailable as a matter of law.

                                      DEFENSES RESERVED

       Purdue hereby gives notice that it intends to rely upon any other defenses that may become

available or apparent during the discovery proceedings in this matter, and hereby reserves its right

to amend its Answer and to assert any such defenses.

                            DEMAND FOR BIFURCATED TRIAL

If Plaintiffs are permitted to proceed to trial upon any claims for punitive or exemplary damages,

such claims, if any, must be bifurcated from the remaining issues.



                                                251
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 252 of 254. PageID #: 32559



                                 DEMAND FOR JURY TRIAL

Purdue hereby demands a trial by jury of all issues so triable.




                                                252
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 253 of 254. PageID #: 32560



        WHEREFORE, Purdue demands judgment dismissing Plaintiffs’ Complaint in its entirety,

together with costs and disbursements. Purdue further demands such other relief, both general and

specific, at law or in equity, to which it is justly entitled.



Dated: January 15, 2019                          Respectfully submitted,

                                                 /s/ Mark S. Cheffo

                                                 Mark S. Cheffo
                                                 Sheila L. Birnbaum
                                                 Hayden A. Coleman
                                                 DECHERT LLP
                                                 Three Bryant Park
                                                 1095 Avenue of the Americas
                                                 New York, NY 10036
                                                 Telephone: (212) 698-3500
                                                 Mark.Cheffo@dechert.com
                                                 Sheila.Birnbaum@dechert.com
                                                 Hayden.Coleman@dechert.com

                                                 Counsel for Defendants Purdue Pharma L.P.,
                                                 Purdue Pharma Inc., and The Purdue Frederick
                                                 Company




                                                   253
Case: 1:17-md-02804-DAP Doc #: 1259 Filed: 01/15/19 254 of 254. PageID #: 32561



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                               /s/ Mark S. Cheffo
                                               Mark S. Cheffo




                                                 254
